Case 1:18-cv-09433-LGS Document 33 Filed 01/18/19 Page 1 of 3

UNlTED STATES DlSTRlCT COURT
FOR THE SOUTHERN DlSTRlCT OF NEW YORK

l\/lOVANT DAVlD ANDREW CHRlSTENSON CaSe NO. 1:18~Cv-09433-LGS
PEN AMER|CAN CENTER, lNC. JUDGE LORNA G. SCHOF|ELD
Plaintiff,

COl\/|PLA|NT FOR DECLARATORY
V` AND 'NJvN<;Tiv§ witt ;. j ~ ~ '§ §

  

DONALD J. TRUl\/|P, in his official capacity
as President of the United States
Defendant.

 

l\/lotion for Leave to file this l\/lotion toJoini f ~' ii lf§ \ ""§f [ 'r_

lt is up to you, Judge Lorna G. Schofield, to save our country and mankind via this case. l have no idea
how to do that, but a good starting point is giving me a voice on behalf of the American People and to
order the parties to respond. Put the ball in their court. They should be glad to respond if they truly care
about the American People and you and your family. (Please pardon my language but l need to make a
point.)

All parties in this case are Aids infected Whores and that includes the attorneys who are officers of this
court and thus protectors of the Constitution. They don’t give a damn about this country. They are for

profit and power. The Plaintiffs invoke the Constitution when it is convenient and when it makes them

money and more powerfu|. Even non~profit media and universities are really for profit and power.

i\/lathematical|y |\/lankind will cease to exist by 2050. You can confirm this fact by using high school level
math.

lf vou change the narrative, we might stand a chance.
P|ease incorporate the attached pleadings and letters into this l\/lotion to Join.

Attachment 1: l\/lotion to Join docketed by Judge Ellen Lipton Hollander. This case is about health care
for Americans. She has given the American People a voice. Not one of the 100 plus attorneys have
contacted me and yet most of them are from the 50 states that will ultimately incur the cost of health
care because the Federa| Government is broke.

Attachment 2: l\/lotion to Join that has not been yet docketed because the service is today, January 8“‘,
2019. This case is about Attorney General l\/latthew Whitaker who was my attorney in 2011 and gave
away all of my rights and destroyed my life so that he could protect the Department ofJustice cover up.
He has been rewarded'with power and money.

Attachment 32 Friend of the Court/Amicus Brief that you have docketed by n'o’txa;ccép`ited§.“i§pray that you
accept it and give it consideration. n … § c w
211§§‘§ G§

 

 

Case 1:18-cv-09433-LGS Document 33 Filed 01/18/19 Page 2 of 3

l\/ly information is incoherent and disjointed and for that l am apologizing, l was never trained or
educated for a war like this and trust me this is a war.

When a lawyer and expert of the law asked Jesus what the most important commandment is, Jesus
responded, "To love the Lord your God with all your heart, with all your soul, and with all your mind... The
second is to love your neighbor as yourself. " All the Law and the Prophets hang on these two
commandments.

A Christmas Carol in Prose,' Being a Ghost Story of Christmas by Charles Dicl<ens
lacob Marley ”Mankind was my business The common welfare was my business,' charity, mercy,
forbearance, and benevolence, were, all, my business. The dealings of my trade were but a drop of water
in the comprehensive ocean of my businessl”

Conclusion

l don’t know you and yet l have put my life on the line for you and the people you love. All l am asking
for is a voice and a response.

   

.~j,;;-/

  

Sinc r 5 4 ' M
._ v WMM:;,. , M::;»»~»~»~-~
g s,.~> t W% l WM,MWM

(. .)'

David Andre%\ivm&hristenson

Box 9063

l\/liramar Beach, Florida 32550
504-715~3086
davidandrewchristenson@gmail.com;
dchristenson€@hotmail.com;

'iFicAtE oF§EvacE
' ¢ai"~lwtwhe foregoing with the Clerk of Court and
by e-ma-il@nd first-class mail.

 
  
   
 

  

l hereby certify that on
served the "

 

David Andrew Christenson

Case 1:18-cv-09433-LGS Document 33 Filed 01/18/19 Page 3 of 3

Attachment 1

_"

Case1:18-cv-09433-LGS Document33-1 FiledO 1 9 P
case 1:18-cv-02849-ELH Document44 Filed 12}§6§1§ Pa%%ello?fl?g

UNiTED STATES DlSTRlCT COURT
FOR THE DlSTRlCT OF MARYLAND

lv|ovant David Andrew Christenson Civ. No. 1:18~CV-02849-ELH
State of Maryland Complaint for Declaratory and
Plaintiff injunction Relief
v. iudge Ellen Lipton Hollari:d`£;:;:g£ ENTERED
United States of America, et al., DAHECEWED
j Defendants DEC 2 6 2018
Motion to ioin/lntervene CLEF*?/;S:YE;§Y&C§W

Order the Department of iustice to respond to my pleadings and writings and then d%vcide. I\/lankind uzpuw
prevails if there is a response The response itself will change the narrative and give lviankind a chance at
surviving Level the playing field. Evil destroys Evil and with-it Mankind.

The Senate approved BP Attorney (Kirkland & Eilis LLP) jeffrey Bossert Clark for assistant attorney
general for the U.S. Department of Justice's Environme_nt and Natural Resources Division on Thursday,
October llth, 2018. Read my Amicus Brief in this case. Kirkland & Ellis "Of Counsel" William Pelham
Barr, who served as the 77th United States Attorney General from 1991 to 1993 during the first Bush
administration, has been nominated by President Donald Trump to serve.as Attorney General of the
United States. These individuals do not believe in climate change.

President George W; Bush was President in_ 2005 when i-|urr_icane _l<atrina struck. Neglig`ence by the
Federal Government allowed the Katrina Virus to escape '

Barr was recommended by Presidents George H. Bush and President George W. Bush to become the
Attorney General. Will this keep President Donald Trump from being impeached and lndicted? Will this
keep President George W. Bush from being indicted?

Review attachments ”The United States Supreme Court and The Katrina Virus” and ”The Reluctant
Patriot”.

Godspeed. Sincerely,

David Andrew Christenson

Box 9063 ~ Miramar Beach, Florida 32550

504*715~3086 - davidandrewchristenson@gmail.com; dchristenson€@hotmail.com;

~ ‘ CERTiFlCATE OF SERV|CE
l hereby certify that on Dec, ' e 17th 18 l filed the foregoing _with the Clerk of Court and
served the pled'. g on a l of record by e~mail and first-class mail.

Mw Christenson_

     
  
 
 

 

Case 1:18-cv-09433-LGS Document 33-1 Filed 01/18/19 Page 2 of 79
Case 1118-cv-02849-El_l-i Document 44-1 Filed 12/26/18 Page 1 of 4

My books have been removed/censored/sanitizedfrom the i.ibrary of Congress. All references to me and
my books have been removed/censored/sonitized from the Library of Congress. iViy books have Library of
Congress Control Numbers (LCCN). This book was placed into the Library of Congress in 2012.

The United States Supreme Court and The Katrina Virus
A Prelude/Reference Book/Appendix ~ Book 7
By David Andrew Christenson
lSBN 978-0-9846893-8~5 Hardback SCKV
lSBN 978-0-9846893-9-2 EBook SCKV
LCCN 2012933074
Copyright 1~724163643
Persimmon Publishing
Box 9063
i\/liramar Beach, Florida 32550

An Epic Constitutional Crisis. l am talking about the political destruction of all three branches (Executive,
judicial and l_egislative) of our Federal Government. One hundred and fifty five million Americans and
Canadians may be infected with The Katrina Virus. Did the United States Supreme Court participate in
the criminal cover-up? Misprision is a crime/felony. ln simple terms it means that you had knowledge of
a crime and did nothing. Did the Supreme Court have knowledge? ¥ES! l gave them the knowledge The
real question is: what did the Supreme Court do with the knowledge of The Katrina Virus and the cover-
up?

There was no simple way to present this story. l fully acknowledge that the material is presented in an
incoherent manner. What you are reading is a compilation of my communications with the Supreme
Court since my arrest for cyberstalking FB| Specia! Agent Steven Rayes on l\llarch 15‘h, 2011. lt must be
emphasized that lwas arrested on a Louisiana Warrant (not a Federal Warrant as one would expect.)
and l have never been charged with a crime. A Louisiana Search and Seizure Warrant was used by the
FBl to steal my evidence, documentation, etc. of what happened in New Orleans after Hurricane l<atrina.
in simplistic terms chemical warfare contaminates were released from DOD and CiA classified facilitiesl
The United States lvlilitary conducted operational missions in violation of Federal Law and killed
Americans. 1500 Americans are still missing. Were the contaminated bodies recovered, analyzed and
burned in Federa| Government incinerators? Are some of the bodies being kept alive in vegetative states
so that the Federa| Government can study the long term effects of the Katrina Virus? (Remember the
Syphilis Studies in Alabama and Guatemaia.)

This is a Prelude/Reference Book/Appendix. The end of the story has not been written. Judgment must
not be passed upon the Supreme Court at this time. The Supreme Court may have actually protected
me. Think about it. Who could the Supreme Court have turned to? Congress and the Executive Branch
are responsible for the murder, genocide, treason and crimes against humanity. The only option for the
Supreme Court may have been to provide me with the protection needed, to not only uncover the truth
about the Katrina Virus, but to bring it to the attention of American and Canadian people.

c 1;13- -0 _ - -
caiseel:la-c(i/Yozga£lzi°°a?ir§§ns D%%‘iiurrri‘een'it¢i??fitl if:i|'eedll P§/z'l§/t§ i?§‘é’$ §§i 19

My books have been removed/censored/sanitized from the library of Congress. All references to me and
my books have been removed/censored/sanitizedfrom the Library of Congress. lVly books have Library of
Congress Control Numbers (LCCN). This book was placed into the Librory of Congress in 2012.

Updated 10/31/2011 DAC 05:32
An Unedited Synopsis.
Please Google all names.

THE RELUCTANT PATRIOT
By Captain David Andrew Christenson
(Book Nine in a nine part series.)
i_ibrory of Congress LCCN 2011940256
lSBN 978-0-9846893-0~9 Hardback
lSBN 978-0-9846893-1-6 EBook

Factua|. documented and verifiable account of what happened to (T he Author) Captain David Andrew
Christenson, United States Air Force, on Nlarch 15‘h, 2011.

On the morning of lVlarch 15"‘, 2011 the FBl brought a 30 man SWAT team, With shoot to kill orders, to
arrest Captain David Andrew Christenson for a non-violent, non-domestic, non-drug misdemeanor
charge (Equivalent of a DU| or DW|.) of cyber stalking FBl Agent Steven Rayes. This was done under the
authority of FBl Director Robert l\/lueller. |'vlisinformation was provided to the press. Six months earlier
on October 14"‘, 2010 (This is a very important date, see below) FBl Agent Steven Rayes contacted
Captain David Andrew Christenson. Why did Agent Rayes contact Captain Christenson? Agent Rayes was
a member of the uniformed Violent Crimes Task Force and he was not a true investigative type FBl
Agent. Captain Christenson had been communicating with FBl Director Robert Nlueller, Agents David
We|ker, Dewayne Horner, joseph Downing, Kelly Bryson and Paula NicCants. Agent Rayes was selected
by Director ivlueller to be the enforcer. Agent Rayes was an ex-enlisted lVlarine and street cop with no
conscious and was someone who would blindly follow orders understanding the illegal mission. Agent
Rayes was zealous and sadistic in carrying out his orders. Agent Rayes ordered Captain Christenson to
email him at his official FBl email addresses Agent Rayes commenced to harass, stalk, threaten,
intimidate and assault Captain Christenson. On November 10“‘, 2010 Agent Rayes assaulted Captain
Christenson at the Hilton Hotel in New Orleans, There was a DVD of the assault. The FBl used a Louisiana
State arrest warrant and a Louisiana State search and seizure warrant. The FBl did not use Federal
Warrants. This needs to be said_a_ga_\in. The FBl did not use Federal warrants. Captain David Andrew
Christenson has never been charged with a crime. The FBl claimed that two out of more than 500
emails sent to at least 10 different FBl Agents, including FBl Director Robert lvlueiler, by Captain
Christenson were threatening The emails were not threating and were consistent with previous
informative and political emai|s. Captain Christenson never received an arraignment, a show cause
hearing or a preliminary examination as is required by |aw. Grleans Parish District Attorney Leon
Cannizzaro asked for a $500,000.00 bond. The Orleans Parish Criminal Court gave Captain Christenson a

ease lif§.tcvv.if§§‘iét&f discredited nisi ré/i§/i§ Bass § ai 19

record bond of $300,000.00. Captain Christenson should have been released on his own recognizance or
a 510,000.00 bond . (An armed carjacl<er received a $75,000.00 bond.) Captain Christenson was held for
11 days in the Orleans Parish Prison without being charged with a crime. After day three Captain
Christenson was placed in isolation on the psychiatric floor of the house of detention (HOD) where he
was medicated without his knowledge or consent. Attorney General Eric Holder directed Assistant US
Attorney Billy Gibbens to represent Captain Christenson, which he did. Criminal defendants are not
represented by US Attorneys. Billy Gibben’s mission was to discredit Captain Christenson and to keep
him in prison. The court record confirms this. Captain Christenson was to be permanently detained in a
psychiatric hospital, medicated and discredited The Louisiana State search and seizure warrant was
used to steal evidence, legal files, the DVD of FBl Agent Rayes assaulting Captain Christenson, the DVD of
the Danziger Bridge murders, etc. from Captain Christenson. United States Supreme Court files and
communications and evidence of ”The Katrina Virus” and pending Genocide were stolen as well.

The De artment of Justice classified Ca tain David Andrew Christenson as a
terrorist This was done to bypass Federal Law and the Federai Judiciary. lt was relayed to Captain
Christenson that if he did not stop his research and quest for justice that he would be assassinated as a
terrorist.

The FBl attempted to murder/assassinate Captain David Andrew Christenson while he was being held in
isolation in the Orleans Parish Prison. Coast Guard Commander Wil|iam Wesley Goetzee was not so
lucky. He was murdered in the Orleans Parish Prison on August 7"‘, 2011. The FBl failed with Captain
Christenson but succeeded with Commander Goetzee.

What was so important that the United States Government had to classify Captain David Andrew
Christenson as a terrorist and then attempt to murder/assassinate him?

Chemical warfare ingredients, ”Ti-l£ KATR|NA VIRUS", were released during Hurricane Katrina. The end
result will be GENOC\DE for the residents of New Orleans. (”The Katrina Virus” represents all of the
contaminants that were released from government research/laboratory, manufacturing and storage
facilities These facilities were controlled directly and indirectly by the Department of Defense and the
Central lntelligence Agency and included public institutions such as iocal hospitals and medical schools.
The Harvard University Nledical School has been tasked with studying and tracking the long term
health/medical issues and “The Katrina Virus".

The United States lvlilitarv killed, executed and murdered Americans during Hurricane Katrina and after.
A side note. Secretary of Defense Donald Rumsfeld had a very public disagreement with President
George Bush concerning the use of the military. Captain Christenson does not recall there ever being a
public disagreement between the President and the Secretary. What is strange is that the press never
picked up on the disagreement Secretary Rumsfeld already knew about what the military had done and
was concerned about the liabilities. President Bush had to order Secretary Rumsfeld to send in the
troops. General Russel Honore and the troops arrived five days after Hurricane Katrina. General Honore

Case 1:18-cv-09433-LGS Document 33-1 F_i|ed 01/18/19 Page 5 of 7
Case 1:18-cv-02849-ELH Document 44-1 Frled 12/26/18 Page 4 of 4

confirmed to me that he was only responsible for what the military did after he arrived and not before
He was adamant about that. 80th he and Coast Guard Admiral Mary tandry iost promotions, their next
star and were forced to retire. Why the five day delay when plans and procedures require the securing
of an urban area within 72 hours after a catastrophe. There were several reasons for the delay. ”The
Katrina Virus" would disperse. The DOD and the ClA, in connection with the United States Navy, could
clean up the mess without having the press around lt was brilliant the way the Federal Government
kept the press occupied with the rescue missions, the superdome and the convention center. i.ouisiana
Governor Kathieen Blanco was intentionally manipulated by the Federai Government and made into a
scapegoat. FEMA Director l\/lichael Brown was manipulated as well.

The BP oil spill. To be Written.
The Danziger Bridge. To be written

Books Seven and Eight will start in September, 2005. The US Miiitary arrives in New Orleans in the days
preceding Hurricane Katrina. The units were issued millions of dollars in cash in satchels. Confirmed by
Teresa McKay, Director of Department of Defense Finance and Accounting Service (DFAS). Teresa’s
husband, Jeffery lVchay, and l attended the Air Force Academy together and were roommates in flight
school. Jl< works in the Pentagon and is also one of my sources. in the days following Hurricane Katrina
President Bush and Air Force One did a flyover of New Or|eans but did not land. The White House issued
a press release stating that security was not in place and that the President's landing would detract from
the rescue missions. As an Air Force Pilot l flew support missions for the President, Air Force One and
the Secret Service. l am intimately familiar with their procedures and protocols. President Bush and Air
Force One did not land because The White House did not want to infect the President and his staff with
”The Katrina Virus" as was confirmed by Ambassador Donald Ensenat. Security was in place and Belle
Chase Naval Air Station was operational and secure. The senior leadership in New Orleans gave blood
and DNA samples. This as well as other connections to ”The Katrina Virus" were confirmed by iviayor Ray
Nagin. After the Hurricane, USAA insurance (A military insurance company run by Generals and
Admirals with strong ties to the Pentagon.) informed us that they would be paying our claim because of
the long term health issues that we would face. What did USAA know? in February, 2006 we purchased
a condominium, under fraudulent circumstances, from Louis (i_ee) Madere. He was the Louisiana State
Grand Jury Foreman for the Danziger Bridge Nlurders. (! connor invent the truth) The Catholic Church
had filed a class action video voyeurism lawsuit against him. Nladere entered the Federal Witness
Protection Program on October 15"‘, 2010 (The important date from above.). Secretary of HUD, Mayor
and iudge l\/loon Landrieu, the father of Senator Nlary Landrieu and lVlayor lVlitch Landrieu, was a major
source of information

State Farm lnsurance and the murder of prominent Los Angeles attorney James Robie of the Robie
l\/latthai Law Firm. To be written. Please review your homeowner's policy. The medicai liability provision
of the homeowner’s policy is substantial larger than the property loss provision. A $100,000.00 home
could have a $5,000,000.00 medical liability provision. The loss to the insurance companies would be
trillions of dollars if it was shown that ”The Katrina Virus" was released.

Case 1:18-cv-09433-LGS Document 33-1 Filed 01/18/19 Page 6 of 79

Attachment 2

Case 1:18-cv-09433-LGS Document 33-1 Filed 01/18/19 Page 7 of 79

UN|TED STATES DlSTRlCT COURT
THE DlSTRlCT CF COLUl\/lBlA

l\/lovant David Andrew Christenson Civ. No. 1:18-cv-02664~RDi\/l
Senator Richard Blumenthal, et al., Complaint for Declaratory and
Plaintiff injunction Relief

V~ judge Randolph D. l\/loss

l\/latthew Whitaker, et al.,
Defendants

l\/iotion to ioin

Please incorporate the attached docketed pleadings from multiple jurisdiction and cases into this
l\/lotion to ioin.

You have denied the American People their Constitutional Rights to this information
Please reconsider your order denying my Amicus Brief. Your order denies the American People their

Constitutional Rights to the information contained in the Amicus Brief. There is no place in the world for
the American People to have access to this information

  
  
 

Godspeed
ft

Sir/i/t,;erel\§/',.
i

iJavidM Andrei/v/ n§t;;son

Bo)< 9063

l\/iiramar Beach, Florida 32550
504»715-3086
davidandrem/christenson@gmail.com;
dchristenson€@hotmail.corn;

     
 

atl§icATr-;,or sEvacE
l hereby certify that 8‘“, ijfl!&i“fi/led the foregoing with the Clerk of Court and

K,/U|ic/o'dnsel gwgces®byr§:d§aiiand first class mail

David /-\ndrew Christenson

C?:Z‘§el:f;g'§¥é€_%‘§‘°a§is.%§n D %%T§i%tn‘i‘°éif Fri§§ f§/§§/i§ BSSS § iii iii

UNiTED STATES D|STRICT COURT
FOR THE DlSTRiCT OF MARYLAND

i\/iovant David Andrew Christenson ` Civ. No. 1:18-CV»02849~ELi-i
State of Maryiand Compiaint for Deciaratory and
Piaintiff injunction Relief

v. Judge Ellen Lipton Hollander F,LED

EN?EHED
-.___.___LOGQED§ REC
_ _ § ray
United States of America, et al., ED
' Defendants UEC 2 6 2019
a

' ‘ ATE l, E
ii/iotion to Jorn/ lnte rve ne CLEBS;:HL;,`CST:§:LF;:%?:,>§&Q§W
Order the Department ofiustice to respond to my pieadings and writings and then dee\cide. i\/iani<ind D;P.m
prevails if there is a response The response itself will change the narrative and give i\/iani<ind a chance at
surviving Levei the playing field. Evil destroys Evil and with~it l\/iankind.

The Senate approved BP Attorney (Kirkiand & Ellis i_LP) ieffrey Bossert Ciark for assistant attorney
general for the U.S. Department of Justice's Environme,nt and i\iaturai Resources Division on Thursday,
October 11th, 2018. Read my Amicus Brief in this case. l<irkland & Ellis ”Of Counsel" Wiiiiam Pelham
Barr, who served as the 77th United States Attorney General from 1991 to 1993 during the Hrst Bush
administration, has been nominated by President Donald Trump to serve.as Attorney General of the
United States. These individuals do not believe in climate change

President George W; Bush was President in 2005 when Hurricane _i<atrina struck. Negiigence by the
Federal Government allowed the Katrina Virus to escape ’

Barr was recommended by Presidents George l-i. bush and President George W. Bush to become the
Attorney Generai. Will this keep President Donald Trump from being impeached and indicted? Will this
keep President George W. Bush from being indicted?

Review attachments: ”The United States Supreme Court and The Katrina Virus" and ”The Reluctant
Patriot".

Goclspeed. Sincereiy,
David Andrew Christenson
Box 9063 - i\/liramar Beach, Fiorida 32550

504~715-3086 - davidandrewchristenson@gmaii.com; dchristenson§@hotmaii.com;

   
 

 

. . CERTlFlCATE OF SERV|CE
l hereby certify that on Dec_ " \e" 17th 18 l filed the foregoing with the Cieri<_ of Court and
served the pie..d' g on l of record by e»mail and first-class maii.

 

Mhristenson

:18-cv-09433-LGS Document33-1 F`edO
: H Document 44~1 F|iled 114 Egl|lg€i Fl):?§geegloc];f?¢?

My books have been removed/censored/sonltizedfrom the Li'brory of Congress. All references to me and
my books have been removed/censored/sanitizedfrom the Librory of Congress. ll/ly books have Librory of
Congress Control Numbers {LCCN). This book was placed into the Libmry of Congress in 2012.

The United States Supreme Court and The Katrina Virus
A Pre|ude/Reference Book/Appendix ~ Book ?
By David Andrew Christenson
lSBN 978-0-9846893-8~5 Hardbaci< SCKV
lSBN 978-0-9846893-9~2 EBool< SCKV
LCCN 2012933074
Copyrlght 1~724163643
Persimmon Publishing
Box 9063
l\/liramar Beach, Florida 32550

An Epic Constitutional Crisis. l am talking about the political destruction of all three branches (Executive,
judicial and l,egisiative) of our Federal Government. One hundred and fifty five million Americans and
Canadians may be infected with The Katrina Virus. Did the United States Supreme Court participate in
the criminal cover~up? l\/lisprision is a crime/felony |n simple terms it means that you had knowledge of
a crime and did nothing. Did the Supreme Court have knowledge? YES! l gave them the knowledge The
real question is: what did the Supreme Court do with the knowledge of i'he Katrina Virus and the cover-
up?

There was no simple way to present this story. l fully acknowledge that the material is presented in an
incoherent manner. What you are reading is a compilation of my communications with the Supreme
Court since my arrest for cyberstalking FBl Special Agent Steven Rayes on l\/iarch 15"‘, 2011. lt must be
emphasized that l was arrested on a Louisiana Warrant (not a Federal Warrant as one would expect.)
and l have never been charged with a crime. A Louisiana Search and Seizure Warrant Was used by the
FBl to steal my evidence, documentation, etc. of what happened in New Drlea ns after Hurricane Katrina.
|n simplistic terms chemical warfare contaminates were released from DOD and CiA classified facilities
The United States Military conducted operational missions in violation of Federal Law and killed
Americans. 1500 Americans are still missing. Were the contaminated bodies recovered, analyzed and
burned in Federal Government incinerators? Are some of the bodies being kept alive in vegetative states
so that the Federal Government can study the long term effects of the Katrina Virus? (Rernember the
Syphilis Studies in A|abama and Guatemala.)

This is a Preiude/Reference Book/Appendix. the end of the story has not been written. ludgment must
not be passed upon the Supreme Court at this time. The Supreme Court may have actually protected
me. Think about it. Who could the Supreme Court have turned to? Congress and the Executive Branch
are responsible for the murder, genocide, treason and crimes against humanity. The only option for the
Supreme Court may have been to provide me with the protection needed, to not only uncover the truth
about the Katrina Virus, but to bring it to the attention of American and Canadian people

Wi§a]:i?§a-Cé’v'?d£a°*f§¥§t§i [E?cié*uliiiéiir°’fi?l Fij-iliéldoiéi§él?a PB§§<§S Si 39

My books have been removed/censored/sanitized from the Librory of Congress. All references to me and
my hooks have been removed/censored/sanitized from the Library of Congress. ll/ly books have Li'brary of
Congress Control Numbers (i.CCN). This book was placed into the Library of Congress in 2012.

Updated 10/31/2011 DAC 05:32
An Unedited Synopsis.
Please Goog|e all names.

THE RELUCTANT PATR\OT
By Captain David Andrew Christenson
(Boo/< Nine in a nine part series.)
lerary of Congress LCCN 2011940255
lSBN 978~0*9846893~0~9 Hardbacl<
lSBN 978~0-9846893-1-6 EBool<

Factual. documented and verifiable account of what happened to (The Author) Captain David Andrew
Christenson, United States Air Force, on l'viarch 15“‘, 2011.

On the morning of l\/larch lS‘h, 2011 the FBl brought a 30 man SWAT team, With shoot to kill orders, to
arrest Captain David Andrew Christenson for a non-violent, non~domestic, non-drug misdemeanor
charge (Equivalent of a DUl or DW|.) of cyber stalking FBl Agent Steven Rayes. This was done under the
authority of FBl Director Robert l\/lueller. Misini°ormation was provided to the press. Six months earlier
on October 14“‘, 2010 (This is a very important date, see below) FBl Agent Steven Rayes contacted
Captain David Andrew Christenson. Why did Agent Rayes contact Captain Christenson? Agent Rayes was
a member of the uniformed Violent Crimes Task Force and he was not a true investigative type FBl
Agent. Captain Christenson had been communicating with FBl Director Robert Niuelier, Agents David
Welker, Devvayne Horner, loseph Dovvning, Kelly Bryson and Paula NlcCants. Agent Rayes was selected
by Director ivlueller to be the enforcer. Agent Rayes was an ex-enlisted i\/larine and street cop with no
conscious and was someone who would blindly follow orders understanding the illegal mission. Agent
Rayes Was zealous and sadistic in carrying out his orders Agent Rayes ordered Captain Christenson to
email him at his official FB| email addresses Agent Rayes commenced to harass, staik, threaten,
intimidate and assault Captain Christenson. On November 10"‘, 2010 Agent Rayes assaulted Captain
Christenson at the Hilton Hotel in New Or|eans. There was a DVD of the assault The FB| used a Louisiana
State arrest warrant and a Louisiana State search and seizure warrant. The FBl did not use Federal
Warrants. This needs to be said again. The FBl did not use Federal warrants. Captain David Andrew
Christenson has never been charged with a crime. The FBl claimed that two out of more than 500
emails sent to at least 10 different FBl Agents, including FBl Director Robert l\/|ueiler, by Captain
Christenson were threatening The emails were not threating and were consistent with previous
informative and political emails. Captain Christenson never received an arraignment, a show cause
hearing or a preliminary examination as is required by law. Orieans Parish District Attorney Leon
Cannizzaro asked for a 5500,000.00 bond. The Orleans Parish Criminal Court gave Captain Christenson a

 

seth '.CCVV:Oiiz”dah-Si_ii %%%tntiir°“a!l Fdraaoiéi§éia meade si 19

record bond of $300,000.00. Captain Christenson should have been released on his own recognizance or
a $10,000,00 bond . (An armed carjacker received a $75,000.00 bond.) Captain Christenson was held for
11 days in the Orieans Parish Prison without being charged with a crime. Atter day three Captain
Christenson was placed in isolation on the psychiatric floor of the house of detention (HOD) where he
was medicated without his knowledge or consent Attorney General Eric Holder directed Assistant US
Attorney Billy Gibbens to represent Captain Christenson, which he did. Criminal defendants are not
represented by US Attorneys. Billy Gibben's mission was to discredit Captain Christenson and to keep
him in prison. The court record confirms this. Captain Christenson was to be permanently detained in a
psychiatric hospital, medicated and discredited The Louisiana State search and seizure warrant was
used to steal evidence, legal files, the DVD of FBl Agent Rayes assaulting Captain Christenson, the DVD of
the Danziger Bridge murders, etc. from Captain Christenson. United States Supreme Court files and
communications and evidence of ”The Katrina Virus" and pending Genocide were stolen as well.

The Department of lustice classified Captain David Andrew Christenson as a

terrorist This was done to bypass Federal Law and the Federal ludiciary. it was relayed to Captain
Christenson that if he did not stop his research and quest forjustice that he would be assassinated as a
terrorist

The FBl attempted to murder/assassinate Captain David Andrew Christenson While he was being held in
isolation in the Orleans Parish Prison. Coast Guard Commander William Wesley Goetzee was not so
iucky. He was murdered in the Drleans Parish Prison on August 7‘“, 2011. The FBl failed with Captain
Christenson but succeeded with Commander Goetzee.

What was so important that the United States Government had to classify Captain David Andrew
Christenson as a terrorist and then attempt to murder/assassinate him?

Chemicai warfare ingredients ”Ti-l£ KATR|NA VlRUS”, were released during Hurricane Katrina. The end
result will be GENOClDE for the residents of New Orleans. (”The Katrina Virus" represents all of the
contaminants that were released from government research/laboratory, manufacturing and storage
facilities These facilities were controlled directly and indirectly by the Department of Defense and the
Central intelligence Agency and included public institutions such as local hospitals and medical schools.
the Harvard University Medical School has been tasl<ed with studying and tracking the long term

health/medical issues and "The Katrina Virus".

The United States l\/lilitary killed, executed and murdered Americans during Hurricane Katrina and aiter.
A side note. Secretary of Detense Donald Rumsfeld had a very public disagreement with President
George Bush concerning the use of the military. Captain Christenson does not recall there ever being a
public disagreement between the President and the Secretary. What is strange is that the press never
picked up on the disagreement Secretary Rumsfeld already knew about what the military had done and
was concerned about the liabilities President Bush had to order Secretary Rumsfeld to send in the
troops. General Russel Honore and the troops arrived five days after Hurricane Katrina. General Honore

Cca§§@lil§a§¥o?<?§§f§l§til illegitimate 531 Fr`-“iiéia°iéi§éi?a Passel§ al 19

confirmed to me that he was only responsible for what the military did after he arrived and not before.
l'le Was adamant about that. Both he and Coast Guard Admiral i\/lary l.andry lost promotions, their next
star and were forced to retire. Why the five day delay when plans and procedures require the securing
of an urban area within 72 hours after a catastrophe There were several reasons for the delay. ”The
Katrina Virus" would disperse. The DOD and the ClA, in connection with the United States l\lavy, could
clean up the mess without having the press around. lt was brilliant the way the Federal Government
kept the press occupied with the rescue missions, the superdome and the convention center. Louisiana
Governor Kathleen B|anco was intentionally manipulated by the Federal Government and made into a
scapegoat. FEl\/|A Director |\/lichael Brown was manipulated as well,

The BP oil spil|. To be Written.

The Danziger Bridge. To be written

Books Seven and Eight will start in September, 2005. The US Nlilitary arrives in New Orleans in the days
preceding Hurricane Katrina. The units were issued millions of dollars in cash in satchels. Confirmed by
Teresa l\/chay, Director of Department of Defense finance and Accounting Service (DFAS). `l'eresa's
husband, leffery lvlcl<ay, and | attended the Air Force Academy together and were roommates in flight
school. JK works in the Pentagon and is also one of my sources ln the days following Hurricane Katrina
President Bush and Air Force One did a flyover of New Orleans but did not land. The White House issued
a press release stating that security was not in place and that the President’s landing would detract from
the rescue missions As an Air Force Pilot l flew support missions for the President, Air Force One and
the Secret Service. l am intimately familiar with their procedures and protocols. President Bush and Air
Force Dne did not land because The White House did not want to infect the President and his staff with
"The Katrina Virus" as was confirmed bv Ambassador Donald Ensenat. Security was in place and Belle
Chase Naval Air Station Was operational and secure. The senior leadership in New Orleans gave blood
and DNA samples This as well as other connections to "The Katrina Virus" were confirmed by l\/layor Ray
Nagin. After the Hurricane, USAA insurance (A military insurance company run by Generals and
Admirals with strong ties to the Pentagon.) informed us that they would be paying our claim because of
the long term health issues that we would face. What did USAA know? in February, 2006 we purchased
a condominium, under fraudulent circumstances from Louis (Lee) l\/ladere. He was the louisiana State
Grand jury Foreman for the Danziger Bridge i\/lurders. (! cannot invent the truth) The Catholic Church
had filed a class action video voyeurisrn lawsuit against him. Madere entered the Federal Witness
Protection Program on October 15"‘, 2010 (The important date from above.). Secretary of HUD, l\/layor
and judge l\/loon Landrieu, the father of Senator l\/|ary Landrieu and l\/layor ivlitch l_andrieu, was a major

source of information

State Farm lnsurance and the murder of prominent Los Angeles attorney James Robie of the Robie
l\/latthai Law Firm. To be written. Please review your homeowner’s policy. The medical liability provision
of the homeowner's policy is substantial larger than the property loss provision A $100,000.00 home
could have a $5,000,000.00 medical liability provision The loss to the insurance companies would be
trillions of dollars if it was shown that "The Katrina Virus" was released

Case 1:18-cv-09433-LGS Document 33-1 Filed 01/18/19 Page 13 of 79

lodge l\/lerricl< Garland

DC Appeal Court

333 Constitution Avenue, N.W.
\_/\/ashington D.C. 20001

lostice ludith W. Rogers
DC Appeal Court

333 Constitution Ave. NW
Washington, DC 20001

lustice Karen L. l-lenderson
DC Appeal Court

333 Constitution Ave. NV\/
V\/ashington, DC 20001

justice Sri Srinivasan

DC Appea| Court

333 Constitution Ave. NW
\/\/ashington, DC 20001

lodge lohn G. Koeltl

US District Court SD l\lew Yorl<
500 Pearl Street

New Yorl<, NY 10007-1312

lodge Colleen l\/lcl\/lahon

U.S. Courthouse SDNY

500 Pearl Street

New Yorl<, New York 10007-1312

lodge Lorna G. Schofield
Federal Courthoose

40 Foley Square

i\lew Yorl<, NY 10007

lodge Robert A. Katzmann
Second Circuit

40 Fo|ey Square

New Yorl<, NY 10007

Senior lodge Richard l. Leon

U. S. District Court District of Columbia
333 Constitution Avenue l\l.\/\/.
Washington D.C. 20001

lodge R. l\/loss

U. S. District Court District of Columbia
333 Constitution Avenue N,W.
Washington D.C. 20001

lodge Nicholas G. Garaufis
District Court EDNY

225 Cadman Plaza East
Brool<|yn, NY 11201

lodge Sidney Thomas
Ninth Circuit

95 7TH STREET,

San Francisco, CA 94103

l\/larsha S. Berzon

Ninth Circuit

95 7TH STREET,

San Francisco, CA 94103

lodge l\/liche|le T. Friedlancl
Ninth Circuit

95 7TH STREET,

San Francisco, CA 94103

lodge Ann Aiken
District Court of Oregon
405 East Eighth Ave.
Eugene, OR 97401

lodge Ellen Lipton Hollander
101 West Lombard Street
Chambers 5B

Baltimore, l\/lD 21201

radar c. nwrca, dear
ease 1:18-cv-09433-LGS Document 33-1 Filed 01/18/19 Page 14 of 79 'S'°O”m OFA‘°PW

 

lodge Sidney Thomas DEC 1 1 £9§3
Ninth Clrcuit

95 7TH STREET, FiLED

sanrrancisco,cA 94103 D°CKETED .. . ~ - ` '”`

Vou can help me to save l\/lanl<ind or not,
lvly writings are incoherent and disjointed but nonetheless they are true.
l am asking for a voice. l am not asking you to rule in my favor. Please let me be heard.

The complete Amicus Brief (48 pages) will arrive on December 12“‘, 2018. Please docket the Amicos Brief
for l\/lanl<ind’s sake.

ls the Constitution the Law of the United States of America or not?

Are we following the Constitution? Are we leaving our children and grandchildren a World that they can
live in? We must change the narrative if we are to survive as a species.

US Constitution - Preamble

We the People of the United States, in Order to form a more perfect Union, establish lustice, insure
domestic Tranquility, provide for the common defense, promote the general Welfare, and secure the

Blessings of Liberty to ourselves and OUF` pCSterity, do ordain and establish this Constitution for
the United States of America,

Godspeed.

  
  
 

Sincerely,
Davi eW Christenson
Bo)< 9063

Miramar Beach, Florida 32550
504~715-3086
davidandrewchristenson@gmail.com;
dchristensono@hotmail.com;

Cd§es&:IBZ€M.GBQ$&H[GBZG)®CL§@I€UMB@%l§bll§lill$!§?@, PQQ@ 3@@5@9

Case No. 17~71692

 

lN THE UNlTED STATES COURT OF APPEALS
FOR THE NlNTH ClRCUlT

in rel UNlTED STATES OF AMER|CA

 

DAVlD ANDREW CHRlSTENSON
MOVANT

UNlTED STATES OF AMERICA, et al.,
Petitioners,
v.

UNlTED STATES DlSTRlCT COURT FOR
THE DlSTRiCT OF OREGON
Respondent,
and
KELSEY CASCADlA ROSE lULlANA, et al.,
Real Parties in interest

 

C)n Petition For Writ of l\/landamos in Case No. 6:15~cv-01517-TC~AA (D. Or.)

 

FR\END OF THE COURT BR|EF/AM|CUS

 

Godspeed

Since ely,

 

David Andrevv Christenson

Box 9053

l\/liramar Beach, Florida 32550
504~715~3086
davidandrewchristenson@gmail.com;
dchristenson€@hotmail.com;

eaaaeui:es@wasaeasudi§ daeanimiieazl mealdiliat@ iteaetefaito

UI\;liTED States oisri`ii`ct"couiir
ron ruiz sootiie=ii\i oistRicr or i\iF.w vom<

  
 

§ i,._ ;-;i_ 1 ,.i ,_'“`.'__: :.'lj\ ")U
.»_:.1.'~‘. z-m izl _" £.
l\/lO\/ANT DAVlD ANDREW CHRlSTENSON. _ _` ` Case No. 1113*cv-09433-LGS
PEN AMERlCAN CENTER, lNC. lUDGE LORNA G. SCHOFlELD
Plaintil"f, '
COi\/lPLAlNT FOR DECLARATGRV
V. AND lN.lUN~C_:[l_\*/__§§;E:LMH§_E_:_»_::;:::;W_':_~i:_“:~'_~_”_ i,
_ _ osoc. so y
DONAL‘D l. TRUl\/|P, in his official capacity v DG€UT.`/§ET"}T 1
as President of the United States § mm ~\ ..; s ,_ 3 ~1.`/ vii »":'~.'"i
Defendant. EL,EL l ':'-»Ol`lf.(~»/“\~wj~3 -‘ ~"~1“'”
DUC #:_/ 1
l

Friend of the Court/Amicus Brief _ , .\ ,

D/~\_l L~', l~ ll .
l am filing this Amicus/Friend of the Court Brief on behalf ofall Americans in accordance with the-l in
Constitution/First Amenclment/Last Sentence of the First Amendment: ”and to petition the Government
for a redress of grievances”. This information is critical if the Republic is to survive.

This Amicus Brief is being filed by a terrorist. Our country was founded by terrorists. lt was terrorists
that drafted the Dec|aration of independence and the Constitution. Would l have been classified as a
terrorist if l was wrong? They invoked the Patriot /-\ct because of my research and writings.

}> Democratic National Committee Chairman/Deputy Attorney General for Civil Rights Thomas
Perez and Speclal Counse|/FBI Director Robert l\/lueller classified me as a terrorist in 2010.
Reference: Christenson v. Democratic National Committee (1;13-cv~05769) District Court, S.D.

New Yorl<, (18-2145) Court of Appeals Second Circuit

> Attorney General lvlatthew Whitaker was my attorney iri 2011. Reference: Democratic l\lational
Committee v. The Russian Federation (1:18~cv~03501) District Court, S.D. l\levv Yorl<
One Hundred Seventeenth (117th) Emergency l\/lotion for Reconsideration (Attached)
lodge lohn G. Koeltl docketed more than 50 of my pleadings and that included several pleadings
about Theodore lohn "Ted“ Kaczynski (The Unabomber). lodge Koeltl docketed the ”lvlanifesto".

> The Senate approved BP Attorney (Kirl<land & Ellis LLP) leffrey Bossert Clerk for assistant
attorney general for the U.S. Department of lustice's Environment and Natural Resources
Division on Thursday, October llth, 2018. ***l am the reason it took 17 months to confirm
jeffrey Bossei't Clark*** Reference: Democratic National Committee v. The Russian Federation
(1:18-cv-03501) District Court, S.D. New Yorl< - One Hundred Fifth (105th) Emergency Motion for

Reconsideration (Attached)

The following factual, documented and verifiable information was used by President Barack Obama,
Attorney General Eric Holder, Deputy Attorney General Thomas Perez, FBl Director Robert |Vlueller, etc.
to classify me as a terrorist in 2010. l\/iy attorney in 2011 was Attorney General Matthew Whitaker and
his reward for irreparably harming me and the American People was to become Attorney General. l am
a graduate of the United State Air Force Academy who served his country with distinction.

§6*~3@ 113~-70%§"@§?1?33~&§6@&&¢%%€”bldétir§§hi iii-§§ Wélc?diB/ldif@€ da%fe””§tp§f@f§:i E§WQ

9 , iN ci.Eai<'s oi=Fice

US Disti=.iict count E.o.N.Y.
united stAtEs DistRicr count * DEC l 2 ZUlB is
ron nis EAsti:Ri\i i:)istRict oi= i\iizw Yom<
BROOKLYN
ivio\/Ai\it oAvii) Ai\ioasw ci-iRistEi\isoN case No. 1;17-¢\/-5228 (Nee) (ioi OFHCE

Case No. 1:16»~€\/~4756 (NGG) (JO)
STATE OF NEW YORK et al.,

Plaintiff$, JUDGE NlCHGLAS G. GARAUF|S

V‘ COMPLA|NT FOR DECLARATORV
AND lN.lUNCT|\/E REL|EF

1 DONALD TRUl\/lP, President of the United States, et al.,
, Defendants.

l Friend of the Court/Amicus Brief

l l am filing this Amicus/Friend of the Court Brief on behalf of all Americans in accordance with the
`Constitution/First Amendment/Last Sentence of the First Amendment: "and to petition the Government
ier a redress of grievances”. This information is critical if the Republic is to survive.

iThis Amicus Brief is being filed by a terrorist. Our country was founded by terrorists. lt was terrorists
lthat drafted the Deciaration of independence and the Constitution. Would l have been classified as a

terrorist if l Was wrong? They invoked the Patriot Act because of my research and writings

l

l

> Democratic National Committee Chairman/Deputy Attorney General for Civil Rights Thomas

l Perez and Special Counsel/FB| Director Robert Mueller classified me as a terrorist in 2010.

l Reference: Christenson v. Democratic National Committee (1:18~cv-05769) District Court, S.D.

New York, (18~2145) Court of Appeals Second Circuit

v > Attorney General l\/iatthew Whitaker was my attorney in 2011. Reference: Democratic National

l Committee v. The Russian Federation (1:18-cv~03501) District Court, S.D. Nevi/ York

T One Hundred Seventeenth (117th) Emergency i\/lotion for Reconsideration (Attached)

i lodge John G. Koeltl docketed more than 50 of my pleadings and that included several pleadings
about Theodore .lohn “Ted" l<aczynski (The Unabomber). .ludge Koeltl docketed the ”Manifesto”.

l > The Senate approved BP Attorney (Kirkland & Ellis LLP) leffrey Bossert Clark for assistant
attorney general for the U.S. Department of lustice's Environment and Natural Resources
Division on Thursday, October 11th, 2018. ***l am the reason it took 17 months to confirm
jeffrey Bossert C|ark*** Reference: Democratic National Committee v. The Russian Federation

l ' (1:18~cv-03501) District Court, S.D. New York » One Hundred Fifth (105th) Emergency Motion for
Reconsideration (Attached)

;`ihe following factual, documented and verifiable information was used by President Barack Obama,
iAttorney General Eric l-lolder, Deputy Attorney General Thomas Perez, FBl Director Robert Mue|ler, etc.
,to classify me as a terrorist in 2010. iviy attorney in 2011 was Attorney General i\/latthew Whitaker and
his reward for irreparably harming me and the American People was to become Attorney General. l am
la graduate of the United State Air Force Academy who served his country with distinction

Case 1:18-cv-09433-LGS Document 33-1 Filed 01/18/19 Page 18 of 79

Ul\llTED STATES COURT OF APPEALS
FOR THE SECOND ClRCUlT

DAVlD ANDREW CHRlSTENSON CaS€S: 18~1525, 18~488, 18~485,
l\/lO\/ant 18~1521, 184525, 18~1985, 18~1986,
18~1987, 18-1988

STATE OF NEW YORK et al.,
Civil Action l\lo. 1:17-c\/-5228(NGG) (JO)

Plaintiffs~Appellees, Ci\/il Action l\lo. 1:16-cv~4756 (NGG) (JO)

V' COl\/iPLAlI\lT FOR DECLARATORY
AND ll\UUNCTlVE REl_lEF

PRESlDEl\lT DONALD TRU|\/|P et al.,
Defendants-Appellants.
Friend of the Court/Amicus

Please See attached letter to Chieflustice Robert /-\. Katzmann and Friend of the Court Amicus Brief filed
in State of New York v. Donald Trump (1:17-<;\/-05228) District Court, E.D. New York and other associated

CBS@S.

luiiana v. United States of America (6:15-cv~01517) District Court, D. Oregon

ln rec USA v. USDC-ORE (17~71692) Court of Appeals for the l\linth Circuit

Pen American Ceriter, lnc, v. Trump (1:18~c\/~09433) District Court, S.D. l\lew York

Uril<nown Case Tit|e (1:18 mc- -00174) District Court District of Columbia

in re: Grand Jury investigation (18- -3052) Court of Appeals for the D. C Circuit

Democratic l\iational Committee v. The Russian Federation (1;18 cv 03501) District Court, 8 D New York
Christenson v. Democratic l\lational Committee (1:18 cv 05769) District Court, S. D New York
Blurnenthal v. Whitaker (1:1$.2-cv-02660,) District Court, District of Colurnbia

State of i\/laryland v. United States of America (1:18~cv~02849) District Court, D. l\/laryland

ETC.

Godspeed. /\\/ /:/; MW.W"
Sincerely, ~:»/::: M /"/ y

David Andrew ChristensonLW //`f;iy
Box 9063 l\/lirarnar Beach, Florida 32550
504‘715~3086 davidandrewchristenson@grnail.com;'dchristenson€@hotrriail.con;;

/M
C;B;Fii§lC/-\ F SEF{V!CE
l hereby certify that on Decernbe/i“§ :/;' 8 l file,d”t/he drew/ng with the Clerk of Court and

served the plead/rig onkju nsel»o My§ gail and firstM class mail
,/Z~`~M“mrj//( j / .

Da`v°i_d"!:\ndrew Christenson

` M Case 1: 18- --cv 09433- LGS Document 33- 1 Filed 01/18/19 Page 19 of 79
ti:’::;§t;ft case-z ritter 8?:§?. §§cic§§§ santa 5808 /li§ §"i`§ed ttfi/-i!§§jifl§ §"#“a§§efi. 611

 

 

ui\iite) stress count cr iii>i>iziii.s
i. i r t m iii/mm Cmcipriir so stAtiis count oi= Ai>etai.s

“`”""““ "" ’““ tree ti- iz distinct or coi,uiviaia ciacuit

 

  

lth -i §i;iii'd

ifia id lit drew Christenson, |\/lov nt (rlmicus Curiae)

 

 

 

 

Case 18~3052

Andrew iviiiler~ Appeilant lustice ludith W. Rogers
lustice Karen L. Henderson
v. iustice Sri Srinivasan

United States of America - Appeiiee

i\/|otion for Leave to File One Time informative Pleading
(Please file as Amicus Brief is needed)

This pleading provides important information about the credibility of the Department ofJustice and the

 

Special Counsei. lt is imperative for the lustices to have this information if they are to protect the
American People and the Constitution.

i am directly and personally connected to Attorney General i\/iatthew Whitaker, Assistant Attorney
General for the Environment and Natural Resources Division Jeffery Bossert Clark and Speciai
Prosecutor/FBi Director Robert l\/iueller.

The framers of the Constitution had very strong convictions about personal rights The Bili of Rights
(First Ten Amendments) was created to protect our personal liberties

> The last sentence of the First Amendment: and to petition the Government for a redress of
grievances l am petitioning this court for a ”redress of grievances" and l am doing so on behalf

of all Americans and you and your famiiy.

First Amendment:
Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise

thereof; or abridging the freedom of speech, or of the press; or the right of the people peaceably to
assemble, and to petition the Government for a redress of grievances

Every morning you wake up to same unbelievable world that l wake up to. We must change the
narrative if i\!iankind is to survive. l hope the attachments motivate you to change the narrative.

Democratic National Committee v. The Russian Federatiori (1:18~cv-03501) District Court, S.D. New York

Attachments 1, 2 & 32
One Hundred Seventeenth (117th) Emergency i\/lotion for Reconsideration

ii

/

flsa

Case 1:18-cv-O9433-LGS Document 33-1 Filed 01/18/19 Page 20 of 79
iiii'§i<l?!§ Case if1.8m30§2 i}oci,i§'nent#3.7§:31272 i:~iieci: 11/..§.,9/2018 fia@e 1 of 10

UNlTED STATES COURT OF APPEALS
FOR THE DlSTRlCT OF CULUl\/lBlA ClRCUlT

David Andrew Christenson, l\/iovant (Arnicus Curiae)

in Re: Grand Jury investigation Case 18-3052
lustice ludith W. Rogers
lustice Karen L. l-ienderson
lustice Sri Srinivasan

Andrew i\/lilier - Appellant

United States of America - Appeilee

Suppiementai i\/lotion for Leave to Fiie One Time informative P|eading
(Please file as Amicus Brief if needed)

Attached is a letter sent to the panei.

GODSPEED.

 
   
 
 

  
  

Sincereifiled gi~-~ erson, M,

David And re "'i' W§fenson

Box 9063

i\/iiramar Beach, Fi. 32550
504-715'3086
davidandrewchristenson@gmaii.com
dchristenson€@hotmaii.com

 

. ,,\ 75¢'

David Andrew Christenson

e.?_c,;, »-».

 

Case 1:18-cv-09433-LGS Document 33-1 Filed 01/18/19 Pag_e 21 of 79;
* » Case 1:18~cv~02849-ELH Document 38 Fiied 1207/straitsWW `a;je:: 1-~~ot~¢i“"

 
 
   

UNiTED STATES DlSTRlCT COURT
FOR THE DlSTRlCT OF i\/iARYLAND

 

"`-~.M
i\/lovant David Andrevv Christenson Civ. No. lzgt§- V“02849-ELH
State of i\/iaryland Complaint for Declaratorv and
Piaintiff injunction Reiiet
v. judge Ellen Lipton Hollander

v m..._...Looaet) neceon
United States of America, et ai.,
Defendants DEC 1 7 2018
' CLEHK\USB.%§%?§§EOUFW
Amicu$ HAF‘ lSTHlCTOF MARYLAN(J
Ei'\i’ oeeim“

The irony is that this case is about The Attordab|e Care Act and severe election tampering via censorship
Our government, social media and media report in a one-dimension World, We live in a multi~dimension
World that requires free speech if we are to survive i admit that there is no vvay to report this
information in a coherent manner. Review the letter and four-page docketed pleading to iudge john G.
i<oeitl 05 District Court SD New York 500 Pearl Street New Yori<, NY 10007~1312 Attachment 1

A Christmos Caro/ in Prose,' Being o Ghost Story of Christmos by Chorles Dickens
locob /\/iorley "Moni<ind Wos my business The common We/fore Wos my business,' charity, mercy,
forbearance, and benevolence, were, o/l, my business The dealings of my trade Were but a drop of Woter
in the comprehensive ocean of my business!"

lS MANKIND YOUR BUSlNESS OR NOT?

Similar Questions of the Rui`e of Lavv - Reterence;

in re: Grand lury investigation (18-3052) Court of Appeais for the D.C. Circuit

Democratic Nationa| Committee v. The Russian Federation (1:18-cv-03501) District Court, S.D. i\levv Yori<
Christenson v. Democratic i\iationai Committee (1:18-cv-05769) District Court, S.D. New York
Christenson v. Democratic i\lationai Committee (18-2145) Court of Appeals for the Second Circuit

State of i\/iary|and v. United States of America (l:lS~cv-OZSA,Q) District Court, D. i\/iaryiand

Supreme Court Writ i\io. 153-496 Barry i\/iichael v. Jefferson B. Sessions iii Attorney Generai of the United
States - i\/iotion to Substitute

Attachment 21 Writ/Amicus Brieic (in the most simplistic terms) in re: Grand lury investigation (18-3052)
Court of Appeals for the D.C. Circuit

Attachment 3: i\/iotion for Leave to File One Time informative Pieading (Piease file as Amicus Brief if
needed) in re: Grand lury investigation (18~3052) Court of Appeais for the D.C. Circuit

Attachment 4c Suppiemental i\/iotion for Leave to File One Time informative Pleading (Please file as
Amicus Brief if needed) in re: Grand iury investigation (18-3052) Court of Appeals for the D.C. Circuit

Attachment 5: Errata to Compiete the Record - Fiie as Amicus Brief ln re: Grand lury investigation

’X.JGLE;>€S` U._LZ)“"L}V“U_LI).L{"V‘~V'\ LJUL§LUHUHL ‘+¢+O““A_ l"l!b‘\.,t .LL/_L.Lf,LO F“C$.QC` .L Ul Ll-O

Case1:18-cv-09433-LGS Document33-1 Filed 01/18/17§ Page 22 of 79
" ‘ " -t~;:¢at»:)tia:’iaiaaa.ta:-»;rit

Ul\llTED STATES DlSTRlCT COURT
FOR THE DlSTRlCT OREGGN

i\/lOVANT DAVlD ANDREW CHRiSTEi\lSOl\l Case i\io. 6:15~cv~01517»ALA~TC
KELSE‘{ CASCADIA ROSE JULiANA, et al., JUDGE ANN L. AlKEN

Plaintiffs, _

v. COl\/lPl_Aii\lT FOR DECLARATDRY
UNlTED STATES OF Ai\/i ERiCA, et al., AND li\iJUi\iCTlVE RELiEF
Defendants.

Friend of the Court/Amicus i§irieic

iam t`lling this Amicus/Friend oithe Court Brierc on behalf of all Americans in accordance with the
Constitution/First Amendment/i_ast Sentence of the First Amendment: ”and to petition the Government
for a redress of grievances”. This information is critical if the Republic is to survive.

This Amicus Brief is being filed by a terrorist. Our country was founded by terrorists. it was terrorists
that drafted the Declaration of independence and the Constitution. Would i have been classified as a
terrorist if i was wrong? They invoked the Patriot Act because of my research and writings.

> Democratic l\iational Committee Chairman/Deputy Attorney General for Civil Rights Thomas
Perez and Special Counsel/FBi Director Robert l\/iueller classified me as a terrorist in 2010.
Reterence: Christenson v. Democratic i\lationai Committee (1:18-cv~05769) District Court, S.D.
New York, (18-2145) Court of Appea|s Second Circuit

> Attorney General i\/iatthew Whitaker was my attorney in 2011. Reference: Democratic i\lational
Committee v. The Russian Federation (1:18~cv-03501) District Court, S.D. New York
Dne Hund red Seventeenth (117th) Emergency l\/lot'ion for Reconsideration (Attached)
iudge lohn G. Koelti docketed more than 50 of my pleadings and that included several pleadings
about Theodore iohn "Ted" Kaczynski (The Unabomber). lodge l<oeltl docketed the "i\/ianii‘esto”.

> The Senate approved BP Attorney (Kirkiand & Ellis LLP) letfrey Bossert Clarl< for assistant
attorney general for the U.S. Department ofJustice's Environment and Naturai Resources
Division on Thursday, October 11th, 2018. ***i am the reason it took 17 months to confirm
Jei‘frey Bossert Clark*** Reference: Democratic National Committee v. The Russian Federation
(1:18~cv»03501) District Court, S.D. New York ~ One Hundred Fitth (105th) Emergency i\/iotion for

Reconsideration (Attached)

The following factual, documented and verifiable information was used by President Barack Obama,
Attorney General Eric i-loider, Deputy Attorney General Thomas Perez, FBl Director Robert i\/iueiler, etc.
to classify me as a terrorist in 2010. i\/iy attorney in 2011 was Attorney General i\/iatthew Whitaker and
his reward for irreparably harming me and the American People was to become Attorney Generai. l am
a graduate of the United State Air Force Academy who served his country with distinction.

lVlankind will cease to exist by October 12‘h, 2050. This is not a prophecy or prediction but a
mathematical certaintv. Suicides will outnumber births in the next few vears. Suicide and i’v'lurder(s)-

Suicideis) have become a life choice. Life expectancies are decreasing and the decrease would be

 

daaea:uaazvioeaeeaetaa»< dooumeanea§l assented/frame metaioti?©

UNlTED STATES DlSTRlCT COURT '
SOUTHERN DlSTRlCT OF NEW YORK

i\/iovant David Andrew Christenson ' Civil Action No. 1118-cv-03501

oeviocru\nc NATioNAL committee ij ’ y j Raci<e_reer refinanced and
Corrupt Organization Act (RiCD)

 

 

 

  
 
  

 

 

 

 

 

 

 

Plamflii, l US.i:‘»i`_` sj\
V` j oot;‘t,i;\rrz;n“r
4;t,'z:lt',?"i`itt")i\i§{f£ti~i_‘! FZLED
RussiAi\i FEDERArioN, et ai; DGC air
Defendants. ’" ' /
. paris rita 'i:; »»QM>~{ F
i\/iotion for Leave to riie. ' "N'm"'f‘¥ ~

 

l\/iotion to intervene and i\/iotion to loin

Please review attached pleading that was docketed by the 5“‘ Circuit Court of Appeals in the BP Oil Spill
Ciass Action Complaint, Deepwater Horizon v. BP Expioration & Production (16-30918). Attachment 1,

Piease review the i\/iotion to intervene in the i\/ianafort v. United States (1:18~cv~00011) United States
District Court for the District ot Columbia. Attachment 2.

Dupiicate pleadings have been filed in all of the following cases:

United States v. Boucher (1~18:cr»00004)

United States v. i\/ianaiort (1:18~cr-00083)

i\/ianafort v. United States (1:18-cv~00011)

United States v, Fiynn {1:17-cr-00232)

United States v. Papadopoulos (1:17-cr~00182)

United States v. ivianafort (1:17"cr~00201)

United States v. lnternet Research Agency LLC (1:18»cr-00032)
United States v. Van Der Zwann (1:18-cr*00031)

Deepwater Horizon v. BP E><ploration & Production (16`30918)

SC?°.\'.O‘$'".*>W§\“!~“`

Precedent Cases (A small sample)

Press Enterprise v. Superior Court: Access to Criminal Proceedigg, First Amendment and Common Law
guarantee the public's right of access to criminal judicial proceedings

i\lixon v. Warner Communications: The courts recognize the public'sLigl'i_t to inspect and copy iudicial
records.

Washington Post v. Robinson: The public has an unquestionable right to information regarding alleged
prosecutor misconduct The term is ”alieged”. There is no doubt the Federal prosecutors have
committed criminal acts.

Leucadia v. Applied Extrusions Technologies: Access

Beio Broadcasting v. Clark: Access

 

 

 

cacaseta-xsiosoaaasaaatodaumneaesl restatements m@etz¢rca 79

Ul’\llTED STATES DlSTRlCT COURT

THE DiSTRiCT OF COLUi\/iBiA
i\/lovant David Andrew Christenson Civ. l\io. 1;18-cv~2385
lerome Corsi Related Civii Cases: i\io. 13~0881,

13-0851, 14-0092 & 16~0262

Plainth°i '
v. COl\/lPLAil\lT
Special Counsel/FB! Director Robert S. i\/iuelier et al., Judge Richard J. Leon
De'iendants

i\/iotion to ioin

Speciai Counsel/FB! Director Robert i\/iueiler was instrumental in having me classified as a terrorist in
2010. Attorney General i\/iatthew Whitaker was my attorney along with US Attorney Billy Gibbens.
Whitaker was rewarded for criminally violating my Constitutional Rights and thus the Constitutional
Rights of ali Americans. The Patriot Act is still being invoked by the Special Counsel, Department of
iustice, Federal Bureau of lnvestigation, Centrai intelligence Agency, Nation Security Agency, etc. to
keep me under surveillance in criminal violation of my Constitutional Rights.

Juliana v. United States of America (6:15-cv~01517) District Court, D. Oregon is about the death sentence
given to our children

State Of i\lew York v. Donald Trump (1:17-cv~05228) District Court, E.D. New York is about irreparable
harm being committed against children that are immigrants

State of i\/lary|and v. United States of America (1:18-cv-02849) District Court, D. i\/iaryland is about the
destruction ot' Obamacare with the conclusion being the Genocide of Americans.

Page 2 is a letter sent to ali justices and iudges in the 9th Clrcuit and the Oregon District Court.

Page 3 Friend of the Court/Amicus Brief (page one on|y) filed with the Z"d Circuit in New York v. Trump.
Page 4 is the cover for the Amicus Brief filed with the 9“‘ Circuit.

Pages 5 v 52 is the Amicus Brief that has been filed with multiple Appeliate Courts and District Courts.

Pages 53 - 75 Docketed i\/iotion for Emergency Stay
Pages 76 ~» 128 Docketed i\/iOTiON TO JOii\i Ai\li) OR MOTiOi\i TO iNTERVEi\lE FlLED Oi’\l BEHALF OF DAVlD

ANDREW CHRlSTEi\lSOi\l CLASS ACTlON COi\/lPLAiNT FOR DECLATORY Ai\lD |i\l.iUi\lCTlOl\l RELlEF
Related Civii Cases in the DC District: No. 13-0881, 13~0851 & 14~0092 Rli..

Reference i<LAYi\/iAi\l v. OBAi\/iA (1:13-cv*00851) District Court, District of Columbia

itt t i`:) ij w art/w c :,: d ti rt l tie ne r , co rn f" ;:i t)t':§:e tie ? 1 §§t?ililij iii term a rt ~\z -~\:) iii a rn a ,i`

Docket i\io. 93 Feb 26, 2014 MOTION to loin, i\/iOTiOi\l to intervene by DAVlD ANDREW CHRiSTENSOi’\i
(jf, ). (Entered: 03/07/2014) ~~

 

   

 

David Andrew Christenson,
All Americans

Plaintiff,
v.

Democratic Nationai Committee,
itepubiican i\iationai Committee

Donald i. 'i”rump for President inc.

Democratic Party
Repubiican Party
President Donald Trurnp
President Barack Obama
John Does 1~999

Please review the attachments Judge Colleen McMahon’s order/ruling irreparable harm§@a§

UNlTED STATES COURT Ol~' APPEALS
FOR THE SECOND ClRCUlT

i\iotice of Appeai

Americans. What she did was extremely biased

Civil Action No. Ii,:lS»c\/~QS°?’§§

Racl<eteer influenced and
Corrupt Organization Act iiiitit,i}

Class Action Corn piaint
judge Colleen i\/icl\/iahon

_iury Demand

     
 

 

,'.3
,.-, -»~z~;

exam

 

Our world is a very complicated place that is traveling faster than the speed of iight. livery day'we wake

up to unbelievable occurrences

Without free speech we are doomed. The victory or prevailing was just in the docketing of the complaint
and the Constitutional Right to be heard. i\/ly being heard will benefit not only all Americans but

n/lanl<ind as well.

Godspee!dr"”yw\} “”
Sin§erefy,

Box 9063
Miramar Beach, Florida 32550
504-715-3086

davidandrewchristenson@gmail.com; dchristenson€@hotmail.com;

served the pie '

 
  

 
  
   
 

d

  

was 'R_ radar or stayich
i hereby certify that on ~».~ y iii
` 1 l _.¢>..~j;

  
 

.-/

     

t s foregoing with the Clerk of Court and
COMM, email and first*class mail.

 

Gavid Andrew Christenson

Ca$Ba$él.$%EB‘@QMB@S/AD®]DEUGMUSH FEGGCDGMMBQ PBUIZ©T 6T179

UNi'i`ED STATES DlSTRiCT COURT
SOUTHERN DlSTRiCT OF NEW YORK

David Andrevv Christenson, Civii Action i\io. 1118~cv~XXXXX

All Americans
Raci<eteer influenced and

Piaintiff, . ' l § Corrupt Organization Act (RlCO)
v. Class Action Compiaint
Democratic i\iationai Committee, ludge John G. Koeitl (JGK)
Repubiican i\lationai Committee

Donald J. Trump for President inc. iury Demand

Democratic Party
Repubiican Party
President Donald Trump §

President Barack Obama
lohn Does 1-999

 

w .'§§4 `§
§§ W §‘“i_ )?4‘ j il§,;~§ y 5 x
aj a apa

Defendants.

Ciass Action Compiaint
incorporated (attached) into this Class Action Complaint and Racl<eteer influenced and Corrupt
Organization Act (RlCO) Complaint is the Democratic l\iationai Committee (DNC) v. the Russian
Federation, et ai; United States District Court Southern District of New York Civii Action No. 118-cv-
03501 RlCO Complaint.

Plaintiff, David Andrew Christenson, a United States i\/iilitary Officer, brings this action on his own behalf
and on behalf of all Americans.

The unfinished complaint is being filed today to preserve his rights and the rights of ali Americans.
The finished complaint Will be filed no later than October 13“‘, 2018.

The Defendants in the Di\iC complaint are incorporated into this complaint

The causes of action in the DNC complaint are incorporated into this complaint

Additionai Defendants Were added

This complaint is non-political unlike the DNC complaint

The "Nature of Action" in the DNC complaint adversely affected ali Americans, not just the Di\iC. in
reality ali Americans had their Constitutional Rights criminally violated The DNC is as guilty as anyone

Case 1:18-cv-09433-LGS Document 33-1 Fiied 01/18/19 Page 27 of 79

UNiTED STATES DiSTRiCT COURT
THE DiSTRlCT OF CGLUi\/iBiA

i\/iovant David Andrevv Christenson Civ. i\io. l:lS~cv-OZGGA»RDi\/i
Senator Richard Blumenthal, et ai., Compiaint for Deciaratory and
Piaintiff injunction Relief

v. Judge Randoiph D. i\/ioss

i\/iatthevv Whitaker, et ai.,
Defendants

Amicus

The irony is that this case is about The Afforciabie Care Act and severe election tampering via censorship
Gur government social media and media report in a one-dimension world We live in a multi~dimension
World that requires free speech if vve are to survive l admit that there is no vvay to report this
information in a coherent manner. Revievv the letter and four~page docketed pleading to iudge iohn G.
i<oeiti US District Court SD New York 500 Peari Street New Yori<, i\iY 10007»1312 Attachment 1

A Christmas Caro/ in Prose_: Being a Ghost Story of Christmas by Cbar/es Dic!<ens
Jacob Mar/ey ”Man/<ind was my business The common vye/fare was my business,' charity, mercy,
forbearance and benevolence, Were, a//, my business The dealings of my trade Were but a drop of water
in the comprehensive ocean of my business!”

iS l\/iAi\iKll’\lD YOUR BUSll\iESS OR NOT?

Simiiar Questions of the Rule of Lavv - Reference:

in rex Grand Jury investigation (18~3052) Court of Appeais for the D.C. Circuit

Democratic i\iationai Committee v. The Russian Federation (l:lS~cv~iBSOl) District Court, S.D. i\ievv York
Christenson v. Democratic i\iationai Committee (1:18»cv~05769) District Court, S.D. Nevv York
Christenson v. Democratic i\iationai Committee (18“2145) Court of Appeais for the Second Circuit

State of i\/iaryiand v. United States of America (l:lS~cv-OZSAQ) District Court, D. i\/iaryiand

Supreme Court Writ i\io. 153-496 Barry i\/iichaei v. iefferson B. Sessions iii Attorney General of the United
States - i\/iotion to Substitute

Attachment 2: Writ/Amicus Brief (in the most simplistic terms) in rec Grand iury investigation (18-3052)
Court of Appeais for the D.C. Circuit

Attachment 3: i\/iotion for i_eave to Fiie One Time informative Pieading (Piease file as Amicus Brief if
needed) in re: Grand Jury investigation (18-3052) Court oprpeais for the D.C. Circuit

Attachment Li: Suppiementa| i\/iotion for Leave to Fiie One Time informative Pieading (Piease file as
Amicus Brief if needed) in re: Grand jury investigation (18~3052) Court of Appeais for the D.C. Circuit

Attachment 5: Errata to Compiete the Record - Fiie as Amicus Brief in rex Grand iury investigation
(18-3052) Court of Appeais for the D.C. Circult

Case 1:18-cv-09433-LGS Document 33-1 Fiied 01/18/19 Page 28 of 79

Attachment 3

OCU`m€n

' ` age 29 o 79
Case 1:18-0\/-09433-LGS Document 22 Fiied 12/12/18 Page 1 of 51

ui\`;iitto'sT;/_itrs oisfni`cr"counr

FOR THE SOUTHERN Di§TR|CT OF NEW YORK

i\/IOVANT DAVlD ANDREW CHRISTEN§CN.

 

ti
Case No. 1218-cv-09433_-LGS

JUDGE LORNA G. SCHOF|ELD

F'EN Ai\/iERlCAN CENTER, lNC.

Piaintiff,
CON|PLA|NT FOR DECLARATORY
v. AND iNJUNC_T_|\/_E ___REl.li-Z_F___:___s_:;_~-_-~- A_--;-_-;_~”-:i
US __ch ;_)\_Jl" "]_\’ vi
DONAL_D i. TRUi\/iP, in his official capacity DGC UME] `]T 1
as President of the United States T` W ,)O\ C l / , )E ,T'..l;.i.?
Defendant. ELL:L l !~"'“ ’i ii /"L 7 “""
DOC #r _.,__,,_,_1 _1_~,_-_ ~( l
Friend of the Court Amicus Brief
/ o/\‘Li i_.r:i) />/7<2\<_4___:_1_4,x

i am filing this Amicus/Friend of the Court Brief on behalf of ali Americans in accordance with the
Constitution/First Amendment/Last Sentence of the First Amendment: ”and to petition the Government
for a redress of grievances". This information is critical if the Repubiic is to survive.

This Amicus Brief is being filed by a terrorist. Our country Was founded by terrorists. it Was terrorists
that drafted the Dec|aration of independence and the Constitution. Would | have been classified as a
terrorist if l Was wrong? They invoked the Patriot Act because of my research and writings

> Democratic Nationai Committee Chairman/Deputy Attorney General for Civii Rights Thomas
Perez and Speciai Counsei/FBI Director Robert l\/lueiler classified me as a terrorist in 2010.
Reference: Christenson v. Democratic Nationai Committee (1:18-cv-05769) District Court, S.D.
New York, (18-2145) Court of Appeais Second Circuit

> Attorney General i\/iatthew Whitaker Was my attorney in 2011. Reference: Democratic Nationai
Committee v. The Russian Federation (1:18-cv-03501) District Court, S.D. New York
One Hundred Seventeenth (117th) Emergency iviotion for Reconsideration (Attached)
iudge John G Koeit| docketed more than 50 of my pleadings and that included several pleadings
about Theodore John "Ted" Kaczynski (The Unabomber). Judge Koeiti docketed the ”i\/ianifesto” .

> The Senate approved BP Attorney (Kirkland & Eiiis LLP) .ieffrey Bossert Ciark for assistant
attorney general for the U.S. Department of Justice's Environment and Natura| Resources
Division on Thursday, October 11th, 2018. *"‘*l am the reason it took 17 months to confirm

.iei"frey Bossert Ciark*** Reference: Democratic Nationai Committee v. The Russian Federation
(1:18~ cv-03501) District Court, S.D. New York - One Hundred Fifth (105th) Emergency l\/lotion for

Reconsideration (Attached)

 

The following factua|, documented and verifiable information Was used by President Barack Obama,
Attorney General Eric Ho|der, Deputy Attorney General Thomas Perez, FBl Director Robert iViue|ler, etc
to classify me as a terrorist in 2010. My attorney in 2011 Was Attorney General iviatthew Whitaker and
his reward for irreparably harming me and the American People Was to become Attorney Generai. i am
a graduate of the United State Air Force Academy who served his country with distinction.

 

 

 
 

   
   

:f _ -` Document 33-1 Filed 01/18/19 Pa `e 30 of 7
Case 1:18-0v-09433-LGS Document 22 Filed 12/12/18 PageQZ of 51 9

Mankind will cease to exist by October 12“‘, 2050. This is not a prophecy or prediction but a
mathematical certainty. Suicides will outnumber births in the next few years. Sulcide and Murderis)-
Suicide(sl have become a life choice. Life expectancies are decreasing and the decrease would be
more pronounced if legal and illegal immigrants from the last thirty years were excluded. Birth rates
are negative and when the birth rate reaches a negative three |-3%! percent there will be no way to

recover and Mankind will cease to exist. We have lost the ability and desire to procreate.

We are 20 Triilion Doilars in debt and increasing that debt every year by more than 1 Trillion Dollars. in
the next few years the interest expense will exceed what We spend on Nationai Defense, Nledicaid and
child health care. How do we pay for our medical care? We are at epidemic rates/levels for Aizheimer's,
Parkinson's, i\/iu|tipie Sclerosis, Autism, A||ergies, Asthma, Suicide(s), l\/lurder(s)-Suicide(s), Diabetes,
l\/iuscuiar Dystrophy, Fibromyalgia, lnfiuenza and Pneumonia deaths, etc. All are connected to a degraded
lmmune System(s). We must have an uncensored dialogue about vaccinations and the long-term harm
they do to our immune system(s). Our Government has turned us into ”Bubble Peopie", a vaccination for
everything

Our Gross Nationai Product §GNP[ is roughly 19 triliion doilars. Our economy is growing at a rate that _

averages 3%. Simplisticaily - our economy is 20 trillion dollars and it grows at 3%. That is 600 billion

dollars. Our government deficit spends that and more. There is no way for our government to repay
the debt. This non-partisan Congressional Budget Office has confirmed this fact.

We must have an uncensored dialogue if Mankind is to survive. i am not even touching climate change

Reference the Wits of l\/landamus and Prohibition that l filed With the Supreme Court.
https://www.supremecourt.gov/docket/docket.aspx?Search=&tyoe=Docket

incorporated into this pleading is a representative Amicus Brief that is currently being filed in multiple

district courts and appellate courts in multiple cases, both civil and crimina|. State of Maryiand v. United
States of America (1:18-cv-02849) District Court, D. Mary|and.

Godspeed

 

David Andre ristenson
Box 9063

Nliramar Beach, Fiorida 32550
504-715-3086
davidandrewchristenson@gmail.com'l

dchristenson€@hotmail.com;

  

    

     

 

   

 

      

ase : -cv- ocurnen't3‘3-‘1 i|ed 01/18/19 Pa e31 of 79
Case 1:18-cv-09433-LGS Document 22 Fiied 12/12/18 Pageg 3 of 51

uNiTEo sTATEs oisTRlcT co'uR`T` l
souTHERN oisTRicT oF NEyy_Y_QRK

i
J

. l ‘]._-"__ @, .`.',
l\/lovant David Andrew Christenson Civii Actio'n N@. 1:18-cv-O3501
oEiviocRATic NATloNAL coivnvin'rEE, naci<étéer influenced and
Corrupt Organization Act (RlCO)
Plaintiff,
v. ludge john G. Koelt|

RUSSlAN FEDERAT|ON, et al;
Defendants.

One Hundred Seventeenth (117th) Emergency i\/lotion for Reconsideration

Yesterday morning i walked away from my quest to save Mankind. l quit. l told God l was through and
that if he wanted me to continue, he needed to give me a real sign. Guess what? God gave me a sign via
a baseball bat to the head.

lVlatthew Whitaker is the acting Attorney General
This factual story is unbelievable and there is no way to tell it in a coherent manner.

US Attorney Nlatthew Whitaker from iowa is my father's attorney and the person that had US
Attorney Billy Gibbens represent me in my arrest for cyber stalking an FBl Agent in New Orleans. Yes,
a US Attorney represented me and gave away ali of my rights.

l am directly connected to Attorney General l\/latthew Whitaker, Assistant Attorney General for the
Environment and Natural Resources Division Jeffery Bossert Ciark and Speciai Prosecutor Robert
I\/lueiler. Each of these individuals irreparable harmed me and thus irreparable harmed all Americans.
They are responsible for the Genocide of Mankind. (Clark represented BP Oii in my appeal with the 5“‘
Circuit. You must review the extensive docket. 5th Circuit Case: 16-30918 |N RE: DEEPWATER HOR|ZON
LAKE EUGENiE LAND & DEVELOPl\/iENT, lNCORPORATED; ET AL, Piaintiffs v. BP EXPLORAT|ON &
PRODUCT!ON, lNCORPORATED; BP AMER|CA PRODUCT|ON COl\/iPAN‘/; BP, P.L.C., Defendants -
Appeiiees.)

i am from lowa. l\/ly father is from iowa, he is a Repubiican and he donates to the Repubiican Party.
l\/latthew Whitaker is from iowa and he is a Repubiican. l\/|y father retained him as an attorney and
donated money to his campaign. l\/Iatthew Whitaker was the US Attorney for the Southern District of
iowa,

l have been estranged from my father for most of my adult life but When l Was falsely arrested on a
Louisiana Warrant (misdemeanor) for Cyber Stalking an FBl Agent my wife called him. l was never
charged with a crime. iVly father left New Orleans and left me in jail because of l\/iatthew Whitaker. l\/ly

   

  

   

.- -_ - l -_ le - age "~0-
Case 1:18-cv-09433-LGS Document 22 Fiieol12/12/18 Page4of 51

father is a real sunarcissist. The DO.I put (my own father) me in isolation for 11 days and medicated me
against my wiil. They did the same thing to Coast Guard Commander Wil|iam Goetzee four months later
and he died. The DOJ murdered him. When he was in Federal Court, they had him strapped to a
wheelchair and they would tase him when he tried to speak. Read the famiiy’s complaint.

Reference: Democratic Nationai Committee v. The Russian Federation (1:18-cv-03501) District Court,
S.D. l\iew York John George Koe|tl '

Christenson v. Democratic Nationai Committee (1:18~cv-05769) District Court, S.D. New York Judge
Colleen i\/ici\/lahon

The information i am sharing with you has been filed in 30 plus cases in four Appeais Courts and three
District Courts. lt also has been filed with the Supreme Court in the four Writs that | filed. Search Pacer
and the Supreme Court for: David Andrew Christenson.

Docket for 1:18~cv-03501 SDNV 113 pages ~ i\/iotion fo_r Leave to Fiie: i\/|otion to intervene and i\/lotion to
Join filed by David Andrew Christenson on Aprii 24*h, 2018. Judge Koeltl docketed over fifty of my
pleadings

Docket 25

Pages 24 - 27 Non-Domestic Stay Away Order FBl Director Robert lVlueller is on it. 74 people are listed
and l did not know 66 of them. A third of them are court clerks. Two US Senators, a Bishop and a
building They even listed my friends and attorneys.

Page 56 - A press release about my arrest that was a gross mistake on the part of the DOJ.

Pages 57 & 58 - Bond Order and Conditions of Bail. They original asked for $500,000.00 bail for a
misdemeanor. Order 3 is no internet so i could not do research. Order 9 Waives my rights for a year and
is not a requirement for bond. They put an electronic monitoring device on my ank|e.

Page 59 lVlemorandum about US Attorney Billy Gibbens representing me in my arrest and waiving ali of
my rights. Look at his bill. His job Was to keep me in jail or confined to a psychiatric prison.

l was ordered to leave Louisiana and go to Florida to receive treatment for an unspecified mental

illness. They wanted me out of New Orleans while the Danziger Trial was taking place.

During Hurricane Katrina the US Military murdered Americans and the Katrina Virus was released
because of negligence.

Re_ad the 50 plus pleadings for the rest of the story.
Godspeed

Sincereiy,

David Andrew Christenson

Box 9063

l\/iiramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmaii.com'l

dchristenson€@hotmail.com;

 

   

:‘ - -19 Pag`e3 0-9‘
Case 1:18-cv-09433-LGS Document 22 Fiied 12/12/18 Page 5 of 51

~ UNiTED STATES DISTRiCT COURT _ _
SOUTHERN DlSTRlCT OF NEW YORK _§".= .

iVlovant David Andrew Christenson Civii Action No. 1§1;8¢cv-0Z`i`501

DEMOCRATlC NAT|ONAL COiVii\/l|'i'i'EE, Racketeer influenced and
Corrupt Organization Act (RiCO)

Piaintiff,

v. iudge lohn G. Koe|tl

RUSS|AN FEDERAT|ON, et al;
Defendants.

One Hundred Fifth (105th) Emergency i\/lotion for Reconsideration

The Senate approved BP Attorney (Kirkland & Ellis LLP) Jeffrey Bossert Ciark for assistant attorney
general for the U.S. Department of.lustice‘s Environment and Natural Resources Division on Thursday,
October 11"‘, 2018. THE R|VER OF DEATH ls The Gu|f Stream.

This is the position, number three man at the Department of Justice, that is supposed to protect the
American People, not be the Nazi DoctorJosef ivlengele ofour time.

This truly signals the end of Mankind for two reasons First, Ciark does not believe in climate change or
climate warming. Second, he has covered up the truth about the BP Oii Spill and the Katrina Virus.

***i am the reason it took 17 months to confirm Jeffrey Bossert Clark***

See the attached motion which has been filed/docketed in multiple courts including this one and the
Supreme Court

i\/lotion to Reopen the (BP) Sett|ement and to increase the Sett|ement to 20 Triliion Dolia rs
i\/iotion to Create a 20 Triilion Dollar i\/iedical Sett|ement
i\/iotion for Punitive (Trebie) Damages (120 Triliion Doliars)
|\/lotion to add the United States of America and the United Kingdom (Britain) as Defendants
The American People deserve to know the truth so please do not Seai this pleading.
August 18"‘, 2016

***You children and grandchildren will need this money for medical and mental health care***

(SDNY Case 1118~CV-03501-JGK Document 25 Fiied 04/ 24/ 18 Page 70 Of 113)
(DCDC Case 1:18-cv-00011-ABJ Document 15 Fiied 01/26/18 Page 1 of 89)
(5th Circuit Case: 16-30918 Document: 00514216429 Page: 6 of 19 Date Fiied: 10/30/2017)
(Supreme Court Writs: 16-6345, 16~6278, 16-5869 and 14-10077)

CENSORSH|P |N lTS TRUEST FORM BY THE SUPREME COURT OF THE UNITED STATES -THE SUPREME
COURT DOES NOT PUBL|CLY DOCKET WR|TS

 

   

h

* . - .. ocu en ' le 1 age ' o
Case1:18-cv-09433-LGS Document 22 Fiied12/12/18 Page€of 51

Ciark was first nominated by the President on June 7‘“, 2017 but the nomination Was returned by the
Senate on January 3"‘, 2018. https://www.congress.gov/nomination/115th~congress/584

Ciark Was re-nominated by the President on January 8“‘, 2018 and ultimately confirmed on October 11“‘,
2018. https://www.congress.gov/nomination/115th-congress/1407

Ho'w and why is Jeffery Bossert Ciark is connected to David Andrew Christenson?
Ciark entered his appearance with the Supreme Court in two different Writs of i\/|andamus and
Prohibition that David Andrew Christenson filed. Only one of the Writs had anything to do with BP, Ciark
was also the attorney of record for David Andrew Christenson's appeal of the absurdity of the BP

Sett|ement and the requirement that his financia|s be accrual based and not cash. See attachments

No. 16-6278 Title: |n Re David Andrew Christenson, Petitioner

V.

Docketed: October 4, 2016

Linked With 16A896

Sep 7 2016 Petition for a Writ of mandamus and/or prohibition and motion for leave to proceed in

forma pauperis filed. (Response due November 3, 2016)
https://www.supremecourt.gov/search.aspx?filename=/docketfiles/16-6278.htm

No. 16-5869 Title: David Andrew Christenson, Petitioner
V.

United States

Docketed: September 8, 2016 Lower Ct: United States Court of Appeais for the Fifth Circuit
Case Nos.: (16-30529) Decision Date: iViay 17, 2016 Rehearing Denied: lune 28, 2016

Ju| 7 2016 Petition for a Writ of certiorari and motion for leave to proceed in forma pauperis filed.
(Response due October 11, 2016)
https://www.supremecourt.gov/search.aspx?fiiename=/docketfi|es/16~5869.htm

l\/|EMORANDUN| CONCERN|NG THE NON~RESPONDENT/DEFENDANT
BP EXPLORAT|ON & PRODUCT|ON |NCORPORATED,
BP AiViER|CAN PRODUCT|ON COMPANY iNCORPORATED
AND BP P.L.C.
WA|VER FILED lN WRiT OF CERT|ORAR| 16~5869
(WA|VER F|LED BYJEFFERY BOSSERT CLARK OF THE K|RKLAND & ELL|S LAW FlRlV|)
(ON WRiT OF CERT|ORAR| TO THE UN|TED STATES COURT OF APPEALS
FOR THE FlFTH ClRCUiT)

Case: 16-30918 Document: 00514622966 Page: 1 Date Fiied: 08/30/2018
On August 30‘h, 2018 the 5th Circuit denied my Petition for Rehearing En Banc. The stated reason was a
lack of jurisdiction. They said the Appeal Was not timely filed. lVly response is attached.

Errata Correction Motion based on incorrect information in the Court's Order Dismissing this Appeal for
Lack of .iurisdiction. - Niotion for Reconsideration - i\/lotion for Leave to file
5'h Circuit Case: 16-30918 Document: 00514587429 Page: 1 Date Fiied: 08/06/2018

 
      

Case1:18-cv-09433-LGS Do

' i . -' le age ’10'
cument 22 Fiied 12/12/18 Page 7 of 51

Second Errata Correction iVlotion based on incorrect information in the Court’s Order Dismissing this
Appeal for Lack of.lurisdiction. - l\/lotion for Reconsideration - lViotion for Leave to file
5th Circuit Case: 16-30918 Document: 00514592096 Page: 1 Date Fiied: 08/08/2018

Trump and the Executive Branch knew that the Supreme Court would not accept my Writ so they
proceeded with the conformation.

The River of Death, via the Red Tide and Corexit from the BP Oii Sr._lllil has reached the Eastern
Seaboard. Google Red Tide in Florida. The Red Tide will make it to the North Atlantic Fishing Grounds
very soon. Our government Will tell you that the Red Tide/Aigae Bloom is natural occurring but in fact it
is not in a moving body of water. Google dying reefs in the Gulf of Mexico and the dead zone in the Gu|f
of i\/iexico. The United States is not only murdering its own people but Europe and the rest of the world
With The River of Death.

***You are denying climate change/climate warming by not allowing me a voice***

TH|S lS ELECT|ON TAMPER|NG |N lTS TRUEST FORM.

___________________________---------___*

VOU HAVE |NTENTlONALLY, EGREG|OUSLY AND MAL|C|OUSLY DEN|ED THE AMERICAN PEOPLE
NOWLEDGE SO THAT THEY CAN MAKE AN |NFORMED VOTE.

K___.______________________________..______

lN ESSENCE YOU ARE THE JUDGES OF DEATH.

Godspeed.

Sincereiy,

David And rew Christenson

Box 9063

iViiramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmaii,com‘l
dchristensoni~i@hotmaii.com'l

CERT|F|CATE OF SERViCE
l hereby certify that on October 22"", 2018 l filed the foregoing with the Clerk of Court and
sawed the pleading on all counsel of record by e~mail and first-class maii.

 

David Andrew Christenson

 

 

   
  

    
 

; ~ -_Cv- ' - ' ocument ' ` "
d -. - e 01 1 " ~` '
Case 1.18-cv-09433-LGS Document 22 Fiied 12/12/%19P;gaeg§ §1‘6 561]c 79

UNlTED STATES DiSTRiCT COURT

THE DiSTRiCT OF COl.Ui\/iB|A
l l`:.l-';/ j i_`

l\/iovant David Andrew Christenson Civ. No. 1:18-cv-02664-RDi\/l' = l h __ “ _»;'"@
Senator Richard Blumenthai, et ai., Complaint for Declaratory and
Plaintiff injunction Re|ief
v. Judge Randoiph D. i\/loss
i\/iatthew Whitaker, et ai.,
Defendants

Amicus

The irony is that this case is about The Affordable Care Act and severe election tampering via censorship
Our government, social media and media report in a one-dimension World. We live in a multi-dimension
World that requires free speech if we are to survive. l admit that there is no way to report this
information in a coherent manner. Review the letter and four-page docketed pleading to Judge John G.
Koe|tl US District Court SD New York 500 Peari Street New York, NY 10007-1312 Attachment 1

A Christmas Curol in Prose,' Being a Ghost$tory of Christmas by Charles Dickens
Jacob Marley "Mankind was my business. The common welfare was my business; charity, mercy,
forbearance, and benevolence, were, all, my business The dealings of my trade were but a drop of water
in the comprehensive ocean of my businessi”

iS NlANK|ND YOUR BUS|NESS OR NOT?

Similar Questlons of the Rule of Law - Reference:

in re: Grand jury investigation (18-3052) Court of Appeais for the D.C. Circuit

Democratic Nationai Committee v. The Russian Federation (1:18~cv-03501) District Court, S.D. New Yorl<
Christenson v. Democratic Nationai Committee (1:18-cv-05769) District Court, S.D. New York
Christenson v. Democratic Nationai Committee (18-2145) Court of Appeais for the Second Circuit

State of l\/iaryland v. United States of America (1:18-cv-02849) District Court, D. l\/laryiand

Supreme Court Writ No. 18-496 Barry l\/lichaei v. lefferson B. Sessions ill Attorney General of the United

States - l\/lotion to Substitute

Attachment 2: Writ/Amicus Brief (in the most simplistic terms) in re: Grand Jury investigation (18-3052)
Court of Appeais for the D.C. Circuit

Attachment 3: l\/lotion for Leave to Fiie One Time informative Pieadlng (Please file as Amicus Brief if
needed) in re: Grand jury investigation (18-3052) Court of Appeais for the D.C. Circuit

Attachment 42 Supplementai i\/lotion for Leave to Fiie One Time informative Pieading (Piease file as
Amicus Brief if needed) in re: Grand Jury investigation (18-3052) Court of Appeais for the D.C. Circuit

Attachment 5‘. Errata to Complete the Record - Fiie as Amicus Brief in re: Grand Jury investigation
(18-3052) Court of Appeais for the D.C. Circuit

   

   

 

 

 

   

     

. ' -. 1-" ' 11819 ' -
Case 1.18-cv-09433-LGS Document 22 Fiied 12/12/18 Pa%aegg gf75c1f79

Attachrnent 6: The United States Supreme Court and The Katrina Virus by David Andrew Christenson
"lViy books have been removed/censored/sanitlzed from the Library of Congress. All references to me and
my books have been removed/censored/sanitized from the Library of Congress. My books have Librory of
Congress Control Numbers {LCCN). This book was placed into the Library of Congress in 2012.”

Attachment7: Amicus - State of l\/laryiand v. United States of America (1:18-cv-02849) District Court, D.
Maryland

Godspeed
Sincereiy,

David Andrew Christenson

Box 9063

i\/liramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmaii.cong;
dchristenson€@hotmaii.ccm;

CERTiFlCATE OF SERViCE
i hereby certify that on December 2“°‘, 2018 l filed the foregoing with the Clerk of Court and
served the pleading on all counsel of record by e-mai| and first-class mail.

 

David Andrew Christenson

 

   

       

aSe 1:18-cv-09433-LGS Document 33 1 Fiied O '
_ - 1
Case 1.18-cv-09433-LGS Document 22 Fiied 12/12//118&§1QlZ’a|;;i€-J)1 %%§8179

uNlTED sTATEs olsTRlc'r count _
FOR THE olsTalcT ol= lleR\/LAND " ._'

i\/lovant David Andrew Christenson Civ. No. 1:18-CV-02849-ELH ,
i‘.-‘. tx

State of Niaryland Complaint for Declaratory and 0
Plaintiff injunction Relief
v. iudge Ellen Lipton Hollander
United States of America, et ai.,
Defendants

Amicus

The irony is that this case is about The Affordabie Care Act and severe election tampering via censorship.
Our government, social media and media report in a one-dimension worid. We live in a multi-dimension
world that requires free speech if we are to survive. i admit that there is no way to report this
information in a coherent manner. Review the letter and four-page docketed pleading to lodge John G.
Koeitl US District Court SD New York 500 Pearl Street New York, NY 10007-1312 Attachment 1

A Christmas Corol in Prose; Being cl Ghost $tory of Christmo$ by Charles Dickens
Jacab Marley ”l\/lankind was my business The common Welfare was my business; charlty, mercy,
forbearance, and benevolence, were, oll, my business The dealings of my trade were but a drop of water
in the comprehensive ocean of my business!”

|S lVlANK|ND YOUR BUSINF.SS OR NOT?

Similar Questions of the Rule of Law - Reference'.
in re: Grand Jury investigation (18-3052) Court of Appeais for the D.C. Circuit
Democratic Nationai Committee v. The Russian Federation (1:18-cv-03501) District Court, S.D. New York

Christenson v. Democratic Nationai Committee (1:18-cv-05769) District Court, S.D. New York

Ch ristenson v. Democratic Nationai Committee (18-2145) Court of Appeais for the Second Circuit

State of i\/laryland v. United States of America (1:18-cv-02849) District Court, D. i\/laryland

Supreme Court Writ No. 18-496 Barry l\/lichae| v. lefferson B. Sessions ill Attorney General of the United

States - l\/lotion to Substitute

Attachment 2: Writ/Amicus Brief (in the most simplistic terms) in re: Grand Jury investigation (18-3052)
Court of Appeais for the D.C. Circuit '

Attachment 3: l\/lotion for Leave to Fiie One Time informative Pleading (Piease file as Amicus Brief if
needed) in re: Grand Jury investigation (18-3052) Court of Appeais for the D.C. Circuit

Attachment 4: Suppiemental Nlotion for Leave to Fiie One Time informative Pleading (Please file as
Amicus Brief if needed) in re: Grand .iury investigation (18-3052) Court of Appeais for the D.C. Circuit

Attachment 5: Errata to Compiete the Record - Fiie as Amicus Brief in re: Grand Jury investigation

 

   
   

  

- .-'- - - ~ ~ ocumen e 01/1-' ` ‘ `
Case 1.18-cv-09433-LGS Document 22 Fiied12/12/1€§1$?3’21§;1 (?L:Y€{ 79

(18-3052} Court of Appeais for the D.C. Circuit

Attachment 6: The United States Supreme Court and The Katrina Virus by David Andrew Christenson
"My books have been removed/censored/sanitized from the l.ibrary of Congress. All references to me and
my books have been removed/censored/sanitized from the Library of Congress. My books have Library af
Congress Controi Numbers (LCCN). This book Was placed into the Library of Congress in 2012.”

Attachme nt7: Amicus - BLUMENTHAL v. WHlTAKER (1:18-cv-02664) District Court, District of Columbia

Godspeed
Sincereiy, j

David Agwdre Christ

Box 9063

i\/liramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmaii.com;
dchristenson€i@hotmail.com'l

  
  
 

going With the Cieri< of Court and
by e»maii and first-class mail.

| hereby certify that on Decemb - ‘
served the piead`ng o l '
/

y \Bav‘iU/Andrew Christenson

  
 
 
 

 

 

 

 

 

   
   

‘ Document 33- 1 Fiied 01/18/19 Pae
Case 1:18--cv-09433-LGS Document 22 Fiied 12/12/18 Page of51

Attachment 1

 

  
 
 

 
 

-_ Document33-1' Fiied 01= ' '1
Case 1.18-cv~09433-LGS Document 22 Fiied 12/12}§31%£391€36§)11°5”179

lodge lohn G. i<oeiti

US District Court SD New York
500 Pearl Street

New Yori<, NY 10007-1312

You murdered ~ Vice Admirai Scott Stearney commander of U.S. Naval Forces Centrai Command and the
U.S. Fifth Fieet and i\/lajor General .iohn Rossi commander of Army Space and i\/iissile Defense Comm'and
as weil as other Fiag Officers, active and retired. You have murdered i\/iani<ind. Five million combat
veterans will be coming for you and your family and l will not protect you. Time and math will ensure
that the truth comes out. Trump, the Democratic House, the epidemic abundance of sunarcissists
(suicicie before honor) that occupy leadership positions, etc. will also ensure that the truth comes out.
Evil destroys Evil while destroying iViani<ind. Vou have betrayed your God, Country, Fami|y and Friends.
The Preambie of the Constitution has the word "Posterity" in it. That means you betrayed your children,
grandchildren and Mankind. it will be written that Mankind voluntarily committed suicide. i\/iedicine and
therapy do not work. 900 U.S. Army anti-suicide programs is proof of that. Suicide is now a life choices

 

if the narrative is not changed, Mankind will cease to exist by October 12"‘, 2050. This is not a prediction
or prophecy but a mathematically certainty. Suicides will outnumber births in the next few years. tire
expectancies are decreasing and birth rates are negative The CDC published three bombsheii reports on
November 28“", 2018 and no cme noticed. THE CONCLUS|ONS AS TO THE ”WHV" ARE WRONG. ]'_l'_l_l_i_
NARRAT\VE HAS TO CHANGE lF WE ARE TO SURViVE. n
i_itg)s:[{www.cdc.gov[nchs[

Suicide Morta|ity in the United States, 1999-2017 - Date Brief No. 330 (11/28/2018)
h`T.fDSZ//WWW.CdC.Mnchs/Droducts/databriefs/deBO.htm
httos;//www.cdc.ethS/data/databi'iets/db?>30-h. di

Drug Overdose Deaths in the United States, 1999-2017 » Data Brief No. 329 (11/28/2018}
iittps://Wwvv.cdc.eov/nchs/products[clatabriefs,_'db329.htm
i_ittps://www`.cdc`gov/nchs/data/databriefs/db329-Lgdf

i\/iortality in the United States, 2017 - Data Brief i\lo. 328 (11/28/2018)
httbs://Www.cdc.gov/nchs/oroducts/databriefs[ngZS.htn_'l_
ittti)s://wwvv.cdc.eov/nchs/data/databriefs/de28-h.pdj

 

 

We are 20 Triilion Doiiars in debt and increasing that debt every year by 1 Trillion Dollars. in the next
few years the interest expense will exceed what we spend on Nationai Defense. i~iow do we pay for our
medical care? We are at epidemic rates/levels for Aizheimer's, Parkinson's, l\/luitipie Sclerosis, Autism,
Aiiergies, Asthma, Suicide(s), i\/lurder(s)-Suicide(s), Diabetes, iviuscuiar Dystrophy, Fibrornyaigia,
iniluenza and Pneumonia deaths, etc. All are connected to a degraded immune System(s).

Godspeed

Sincereiy,

David Andrew Christenson

Bo)< 9063 Niiramar Beach, Florida 32550

504-715-3086, davidandrewchristenson@gmaii.com; dchristenson§@hotmaii.com;

 

 

 

 

 

 

 

 

 

 

356

 

' CV;

Case 1:18-cv-09433-LGS Document 22 Fiied 12/12/18 Page 14 of 51

 
 
   
 
    
 

 
 
 

  

ocument l ed 01/1'8'/19 Page '4`2`0i 79

 

 

David Andrew Christenson,
All Americans

Plalntiff,
'V.

Democratic Nationai Committee,
Repubiican Nationai Committee
Donald l. 'i'rump for President inc.
Democratic Party

Repubiican Party

President Donald Trump
President Barack Obama

iohn Does 1-999

iviemoranclum - A microcosm of genocicie
"DON’T" lead our troops and thus don’t lead our country.

Case 18-2145, Document 26.._ 08/06/2018, 2363991, Pagel oi 5

UNi`l'ED STATES COURT OF APPEALS
FOR THE SECOND ClRCUlT

Case: 18-2145
Civii Action No. 1118-cv-05769

Racketeer influenced and
Corrupt Organization Act (RiCOi

Ciass Action Complaint
.ludge Colleen Mci\/lah'on

Jury Demand

 

"'~\

in our own country by the Admirais and Genera§ thaf:c:4

r__ \"'i‘ r
O`.' ` `

These Aclmirais and Generals have done more harm to this country than Putin and all the other Despots
in the worid. They are in fact traitors.

As you know l believe the greatest "Rule of Law" and
when President Ford pardoned Nixon. What a mistake You

”Constitutional" transgression in my lifetime was
are witnessing the ramifications of that

mistake.

Will President Pence pardon Trurnp? This is a very legitimate question.

22 Veterans and 75 plus military family members will commit suicide taday. 80% of the veterans that

commit suicide were never

in combat and 50%
programs and even an anti-suicide nasai spray. This microcosm

Army has 900 plus suicide
to happen

were never in theater. The
is a precursor to what is going

to the rest of America. The military leadership has failed. This same military leadership has failed to
protect us from what is taking place. The enemy is us.

When President George W. Bush took us into iraq he committed two frauds against the America People.
l'le lied about Al Ci,aeda being in iraq and he lied about there being Weapons of Mass Destruction. Ai

Qaeda was not in iraq
GENERAL STDOD UP TO BUSH.
RANilFlCATiONS, BUT NOT ONE

THE COST lN DOLLARS AND l.lVES.

and there were no
THEY Al.L KNEW
ADNilRAL OR GENERAL RESiGNED. THE ADNllRALS AND GENERALS KNEW

Weapons of Mass Destruction. NOT ONE ADMlRAL OR
HE WAS COiVlMlTTlNG FRAUD AND THE‘( KNEW THE

THEY TOOK AN OATH TO PROTECT THE CONSTlTUTlOl\l AND THEY

\!OLUNTAR\LY ABROGATED TH ElR OATH/RESPONS!B|L\T|ES.

Admiral leremy Michaei Boorda

was the Chief of Navai Operatians when
opinion this was the beginning of the fall of our military and our society.

he committed suicide. in my
Suicide had its birth as a life

 

 

 

 

 

 

 

 

 
 
 

 
 

Case1:18-cv-09433-LGS Document 22 Fiied12/12/18 Page

433-ces ' Docum *- ' ‘ ' `
eni 33 1_ Fiied 01/18/19 Pagle543 §§79 `

 

 

 

Case 18~2145, Document 25, 08[06/2018, 2363991, PageZ of 5

choice. Boorda made it mainstream His suicide was a wakeup call and the military did nothing We did
nothing

 

Majar General (Lieutenant General seiect] lohn Rossi committed suicide July 31“, 2016 at Redstone
Arsenal, two days before he was to assume command of Army Space and Niissiie Defense Command. i
Share this suicide story with you because there was rio warning, it was spontaneous Many suicides and
murder(s) ~ suicide(s) are spontaneous The Army fought to keep this secret. The family forced the Army
to tell the truth. They did this because they thought it might help to save others, it did not. The US
iv‘lilitary misciassifies suicides all the time. A friend of mine il.eonarcl i-iayes from the Air Force Academy)
was a suicide by vehicie. They said he died in a car accident and that was the way it was classified i-ie
was driving at a very high rate of speed and cross the median. in suicide type situations we are now
doing brain autopsies in addition to the normal autopsies. i-ie had been fighting mental illness for years,

but...

Medications and therapy will not solve our suicide and murder{s)-§uicideisi epidemic. We can't apply
the same fixes to an epidemic that has increased eveg year for tha last thigy years.

The root of the problem starts with the military academies The military promotional system is corrupt
and promotes defective human beings with no leadership qualities or abilities You can't argue with this

because you are witnessing the results

60 of the 210 ad'mirais in the United States Navy were under investigation in the "Fat Leonard" probe.

Naval Academy drug ring under investigation: LSD, cocaine allegedly bought on dark web
By Lucas Tomlinson, lennifer Grlff`in Fox News
§t.to'.i")’w-.w¢.fo)tnews.com/ooliticsf?.OlS 02/23
cocaine-aileeediv-boueht-on-dark~web.html

/naval~acad emv-drue-ring-under-investigation-lsd-

 

l am going to highlight portions of the following article that i feel are pertinent l

Senior military officials sanctioned for more than 500 cases of serious misconduct
Tom Vanden Brook, i_iSA TODAV Publisl`ied 4214 p.m. ET OCL 24, 2017
harder "'¢ '»‘-/va.usatoday.com./`storin'newsipoii_lics¢l 2017510lZ¢i/generais-sg;miscond_u§t-gentago n-an~n_y-

sanctions-ha ei- iiiibrand'79d770001 ,

          

`P Since 2013, military investigators have documented at least 500 cases of serious misconduct
among its generals, admirais and senior civilians, almost half of those instances involving
personal or ethical lapses, a USA TODAV investigation has found.

`§> in 2014, then-Defense secretary Chuck Hagel created an office to investigate ethical problems

among senior ieaders. it was shattered two years later without determining the depth of the
proble rn, a task i-lagel gave it when he opened the office.

`)> ”This is another example of top (Pentagon) officials refusing to demand accountability and
sweeping major ethical problems from commanders under the rug to the detriment of the men
and women who serve admirably under them,” Sen. i<irsten Giiiibrand, a New York Democrat

and member of the Armed 5ervices Committee, told USA TO DAY.

 

 

 

 

 

 

 

 

 

 

 

 
 

 

    
   

€" 'Z' ‘ -C\/-~ - ~-

' ' - ` ~ Ocur'nent e 'Ol 1
Case 1.18-cv-09433~LGS Document 22 Fiied 12/12/18819|33;§91%6€)61"§{ 79

 

____-.b-_..

 

Case 18-2145, Document 26, 03/06,"2018, 2363991, PageS of 5

> What prompts these men at the pinnacle of their profession to take reckless risks with their
families, careers and reputations? Several factors play a role, according to members of
Congress, former top officials and officers There is often a sense of entitlement that can stern
from bosses with eager-to-please staffs and some military leaders who view themselves as

royalty, according to a former top military prosecution

r Force and president of the

> Don Christensen (no relotion), former top prosecutor for the Al
me a class

advocacy group Frotect Our Defenders, believes that the senior officer class has beco

apart with its own rules and little accountability "They' re more nobility than they are just

average American citizens," said Christenson, who retired as a colonei. "They start to feel above

the law. They feel like royalty vs. an officer dedicated to the co untry."

§ ”The everyday troop is court-martialed for what a general officer is given a slap on the hand
for,” Christenson said.

My comments:

violated the Constitution, Federal Low and the

West Polnt graduate General David Petroeus criminally
most amazing is that this

Unlform Code of MlllturyJustice {UCMJ) and yet he did not go to joil. What is
defective human being still has his security clearance

with o constitution and laws that

Petraeus was in Afghuniston having sex with a fellow West Point

grad. Both were Well versed in the UCMJ and the rules governing security clearances This training
started day one or West Point. Petraeus was giving his misrress (Lieurenant Colonel Select) highly
classified information that she (i/legally) publicly disclosed

Petroeus epitomizes defective military leadership We ore a notion

were drafted by Christians and Jews.

Even/thing about my country and the direction that lt is taking comes down to one Petraeus military

order. American Heroes, Army Rongers, were ordered (threatened} not to interfere when they witnessed
on Afghon man raping an Afghon boy. If our Americans Heraes intervened they would be Court
`ven while Petroeus was violating the

Morh'oled and given o dishonorable discharge This order was gl
UCMJ by having sex with a married woman in his office ln Afghonistan and disclosing classified
s's reward was to become CiA Director where he continued to have sex with his

intelligence Petraeu
married mistress and disclose highly classified intelligence

duced lieutenant Colonei Oliver North who is now in charge of the
h is a truly defective human being. The man should have gone to
ith him and what he was doing

The United States Naval Academy pro
Nationai Rifle Association (NRA), Nort
jaii. l can say this because l was connected w

The Catholic Church

h. Theirjob is to get the

iests are the devil’s emissaries here on eart
letion date of

The Pope, Cardinals, Bishops and Pr
de. They are doing a fantastic}ob with a comp

human race to voluntarily commit suici
october 12"’, 2050.
s evident by Cardinai Theodore E.

environment continues as i
d. His criminal transgressions took

o resign instead of being fire
"Priviieges of Power" by the Pope.

The Catholic Church’s pedophile rapist's
McCarrlck resignation He was allowed t
place over decad es. He was granted the

 

 

 

 

 

 

 

 

 
 

 
 
 

 
    

_ " ocumentS'B-l Fi|eo|-Ol/l ' ' .' -~
Case 1.18-cv~09433- GS Document 22 Fiied12/12/18&§19|3&;§91@76€)?§;]¢179

 

 

 

 

Case 18-2145, Document 26, 08/06/2018, 2363991, Page4 0f'5

Conc!usion

Even/one believes that someone else is tak}ng ca re of the problem. The fact of the matter is no one is
taking care of the prob\em. We are ahowlng extremists, money, power, religion, apathy, outdated social
norms, etc. to dictate the course of human history. We need to do what is best for Mankind.

l want ’co scare the hell out of you but l do n’t know how. Weapons of Mass destruction can destroy the
worid and mankind with-it. They may not seem like lt but we have four Weapons of Mass Destruction
that are to become realities Fusion, Artificla| lnteHigence, Brain Monitoring and the Quantum

Computer.
Mv last two ques‘tions.
Who shou\d be In charge of the Weapons of Mass Destruction?

Who should have oversight of those that are in charge of the Weapons of Mass Destruction?

Godspeed.

   

ristenson

Miramar Beach, Florida 32550
504-715~3086
davidandrewchristenson@erna!l.com;

dchristensont'>§a)f hotmai\ .com ;

     
  
   

= P foregoing with the Clerk of Court and
- ' - - ~ lrst~ckass mai\.

l avid Andrew Christenson

   

 

 

 

 

 

 

 

       

' Ocumen 9 ' 31989 46 Of 79
Case 1:18-cv-09433-LGS Document 22 Filed 912/12/18 Page 0f51

Attachment 2

 

 

 
 

 

 

          

 
 

ase : '-ov- ' ocument 33 `
_ -1 Fiied 01 ' "
Case 1.18-cv-09433- GS Document 22 Fiied 12/12//1]§&§19¥>&|;§ eQAo; §§ 79

UN|TED STATES COURT OF APPEALS
FOR THE DlSTRlCT OF COLUl\/lBlA ClRCUlT

David Andrew Christenson, i\/iovant (Amicus Curiae)
ln Re: Grand Jury investigation Case 18-3052

Andrew i\/liller - Appellant Justice Judith W. Rogers
Justice Karen L. Henderson

v. Justice Sri Srinivasan

United States of America - Appellee

Writ/Amicus Brief
(ln the most simplistic terms)

The court has inadvertently opened Pandora's Box via their own Order dated November 9“’, 2018. in
simplistic terms they are asking for answers to a Constitutional Question(s). is the Whitaker
appointment Constitutional? (Second Question)

The first question deals with the Special Prosecutor. ls the Specia| Prosecutor's appointment
Constitutional? (As l said, very simplistic terms.)

This court needs to consolidate (some are listed after the signature) all of the cases that are currently at
issue within the Federal Judiciary that are dealing with one of both of these questions. The Supreme
Court has received a Motion to Substitute - Writ 18 - 496 that is asking about the Constitutionality of
the Whitaker appointment The i\/lotion was political motivated and, in my opinion, inappropriatel
(Gross|y inappropriate The iviotion is very disrespectful. The attorney that filed the l\/lotion is trying to
force the Supreme Court into the political arena with a cheap parlor trick. Shame on him. This kind of
sensationalism by a veteran Supreme Court litigator is heinous.)

GODSPEED.

Sincerely filed, in Proper Person,

David Andrew Christenson

Box 9063

i\/iiramar Beach, Fl. 32550
504-715-3086
davidandrewchristenson@email.com

dchristenson6@hotmail.com

 

 

   

 

 
  

_ Docu"men-t`~BS--~l ~ Fiied 0 ` ' ' "
Case 1.18-cv-09433-LGS Document 22 Fiied 12/112//1182§1QPa|:g)(rtJa1 eOAE)Si‘ §§ 79

CERTlFlCATE OF SERV|CE
i hereby certify that on November BO‘h, 2018 l filed the foregoing with the Clerk of Court and
served the pleading on all counsel of record by e-mail.

 

David Andrew Christen son

Supreme Court Writ l\lo. 18-496 Barry i\/iichael v. iefferson B. Sessions iii Attorney General of the United
States - i\/iotion to Substitute

i\/iaryland v. U.S. (U.S. District Court for the District of i\/iaryland) - iViotion for Preiiminary injunction and
to Substitute Defendant by State of i\/iaryland (11/13/2018)

Blumenthal v. Whitaker (U.S. District Court for the District of Columbia) - Complaint against All
Defendants (11/19/2018)

O.A. v. Trump lU.S. District Court for the District of Columbia) - Complaint for Declaratory and injunctive
Rellef (11/20/2018)

Alsomairi v. Dawson (U.S. Court of Appeais for the an Circuit) ~ Petitioner-Appellant's i\/iotion for
Preiiminary injunction, and to Substitute Appeliee (11/14/2018)

U.S. v. Valencia (U.S. District Court for the Western District of Texas) - i\/iotion to Dismiss for i_acl< of
Authority to Prosecute (11/ 12/2018)

U.S. v. Hanig (U.S. District Court for the Eastern District of Missouri) - i\/iotion to Dismiss indictment, or in
the Alterriative to Disqualify Prosecution Team (11/13/2018)

  

 

 

      

' ocumen le 01 1819 Page 49 of 79
Case 1: 18 cv~09433- LGS Document 22 Fiied 12/12/18 Page 21 of 51

Attachment 3

 

 

 

 

 
 

     

  
 

i

  

:' -- ocument33-1 Fiied 01 ` `
Case 1.18~cv-09433-LGS Document 22 Fiied 12/12],/11881gi?'ai;€e1 62%(¥5)179

USCA Case #18-3052 Document #1760340 Fiied'. 11/14/2018 Page 1 of 11

 

UNlTEl'i lS`Tii\TES COURT OF APPEALS
F'Ciy,l i" H-._ ‘|’ fit n."\i ||MBIA C|RCLMNl”ED STA-rES COURT OF AppEAl-S

"'""'“'*"" '*i= R n t oisrRicT oF coLuMBiA ciRcuiT
liUl/ 'i ~i ?;DiB

Da id A drew Christenson, iviov nt (Amicus Curiae)

in _Gran|r:izg'g£dsvg§i& Case 18-3()52

iustice Judith W. Rogers
Justice Karen L. i-lenderson
lustice Sri Srinivasan

   

 

 

 

Andrew Miller - Appellant
V.

United States of America - Appeliee

Motion for Leave to Fiie One Time informative Pieading
(Piease hie as Amicus Brief is needed)

This pleading provides important information about the credibility of the Department ofjustice and the

Special Counsel. it is imperative for the lustices to have this information if they are to protect the
American People and the Constitution.

i arn directly and personally connected to Attorney General iv'iatthew Whitaker, Assistant Attorney
General for the Environment and Natural Resources Divlsion ieffery Bossert Ciark and Special

prosecutor/FBl Director Robert Niueiler.

The fra mers of the Constitution had very strong convictions about personal rights. The Biii of Rights
(First Ten Amendments) was created to protect our personal iiberties.

> The last sentence of the First Amendment: and to petition the Government for a redress of
grievances l am petitioning this court for a "redress of grievances" and i am doing so on behalf

of ali Americans and you and your famiiy.

First Amendment:
Congress shall make no law respecting an establishment of reiigion, or prohibiting the free exercise

thereof; or abridging the freedom of speech, or of the press; or the right of the people peaceably to
assemble, and to petition the Government for a redress of grievances

Every morning you wake up to same unbelievable world that i wake up to. We must change the

narrative if Mankind is to survive. i hope the attachments motivate you to change the narrative.
Democratic Nationai Committee v. The Russian Federation il:lB-cv-03501) District Court, S.D. New Vori<

Attachments 1, 2 & 3:
One Hundred Seventeenth (117th) Emergency Niotion for Reconsideration

 

 

 

 
 
 

Case 1:18-cv-08433-LGS Document 22

   

'i e - age 0
Filed 12/12/18 Page 23 Of 51

USCA Case #18~3052 Document #1760340 Fiied: 11/14/2018 Page 2 of 11

one Hund red Fifteenth 1115th) Emergency Niotion for Reconsideration
One Hundred Eighteenth (118th) Emergency Niotion for Reconsideration
Attachment 4: The United States Supreme Court and The Katrina Virus
Attachment 5: The Reluctant Patriot `

GODSPE_ED.

  

David Andrew ' hristenson
Box 9063

Niiramar Beach, Fi. 32550
504-715-3086
davidandrewchristenson maii.com
dchristenson€@hotmail.com

 

 

 

David And rew Christenson

 

Att%$€h??ieéi¢h&€de Document #1760340 Fiied: 11/14/2018

 
 

  

Case1:18-cv-09433-LGS Document 22 Fiied12/12/18 Page 40f51

Page 3 of 11

UN|TED STATES DlSTRlCT COURT y
SOUTHERN DlSTRlCT OF NEW YORK

Niovant David Andrew Christenson Civii Action No. 1:18-cv-03501

DEi\/iOCRATlC NATIONAL COiVli\/llTTEE, Racketeer influenced and
Corrupt Organization Act lRiCO)

Piaintiff,

v. iudge John G. Koeltl

RUSSiAN FEDERATiON, et al;
Defendants.

One Hundred Seventeenth (117th) Emergency Niotion for Reconslderation

Yesterday morning i walked away from my quest to save Niankind. i quit. i told God i was through and
that if he wanted me to continue, he needed to give me a real sign. Guess What? God gave me a sign via

a baseball bat to the head.

iviatthew Whitaker is the acting Attorney General

This factual story is unbelievable and there is no way to tell it in a coherent manner.
US Attorney Matthew Whitaker from iowa is my father's attorney and the person that had U§
Attorney Billy Gigbens represent me in my arrest for c_:yber stalking an FBl gent in New Orleans. Yesl
a US Attorney represented me and gave away all of my rlghts. -

i am directly connected to Attorney General Matthew Whitaker, Assistant Attorney General for the
Environment and Natural Resources Division iefl’ery Bossert Ciark and Special Prosecutor Robert
Niue|ier. Each of these individuals irreparable harmed me and thus irreparable harmed all Americans
They are responsible for the Genocide of Mankind. (Ciark represented BP Oii in my appeal with the 5“‘
Circuit. You must review the extensive docket 5th Circuit Case: 16-30918 iN RE: DEEPWATER HORIZON
LAKE EUGENiE LAND & DEVELOPMENT, lNCORFORATED; ETAl_, Piaintifl’s v. BP EXPLORAT|ON &
PRODUCTiON, iNCORPORATED; BP AMER|CA PRODUCTiON CONiPANY; BP, P.L.C., Defenda nts »

Appellees.)

i am from iowa, iviy father is from iowa, he is a Repubiican and he donates to the Repubiican Party.
iviatthew Whitaker is from iowa and he is a Repubiican. lVly father retained him as an attorney and
donated money to his campaign. Niatthew Whitaker was the US Attorney for the Southern District of

iowa.
i have been estranged from my father for most of my adult life but when i was falsely arrested on a

i.ouisiana Warrant (misdemeanor) for Cyber Stalking an FBl Agent my Wife called him. l was never
charged with a crime. iViy father left New Orleans and left me in ]aii because of Matthew Whitaker. iViy

-L` S Document33-1 Fiied 01/18/19' Pa e52 of 79

 

§
l
l

  

          

O.Cum age 3‘0 , 9

USC Case# -3 2 Document#l?GOS¢iG Fiied: 11/14/2018 Page40f11
Attachment ‘f’

_. _. _ _ _ . le ._
Case 1.18-cv-09433-LGS Document 22 Fiied 12/12/18 Page 25 of 51 4 . n 1
l

father is a real sunarcissist. The DOJ put (rny own iather) me in isolation for 11 days and medicated me

against my will. They did the same thing to Coast Guard Commander Wiliiam Goetzee four months later

and he died. The DOJ murdered him. When he was in Federal Court, they had him strapped to a
wheelchair and they would tase him when he tried to speak. Read the faml|y's complaint §
Reference: Democratic Nationai Committee v. The Russian Federation (1:18-cv-03501) District Court,

S.D. New York john George Koeltl

Christenson v. Democratic Nationai Committee (1:18-cv-05769) District Court, S.D. New York Judge

Colleen Mciviahon ;

The information l am sharing with you has been filed in 30 plus cases in four Appeais Courts and three
District Courts. lt also has been filed with the Supreme Court in the four Writs that l filed. Search Pacer
and the Supreme Court for'. David Andrew Christenson.

Docket for 1:18-cv-03501 SDNY 113 pages ~ Nlotion for Leave to Fiie: iVlotion to intervene and Motion to
loin filed by David Andrew Christenson on April 24“‘, 2018. .ludge Koeitl docketed over fifty of my
pleadingsl

Docket 25
Pages 24 - 27 Non~Domestic Stay Away Order FBl Director Robert l\/iuelier is on it. 74 people are listed

and l did not know 66 of them. A third of them are court clerks. Two US Senators, a Bishop and a

building. They even listed my friends and attorneys.

Page 56 - A press release about my arrest that was a gross mistake on the part of the DOJ.

Pages 57 & 58 ~ Bond Order and Condltions of Bai|. They original asked for $500,000.00 bail for a j
misdemeanor, Order 3 is no internet so l could not do research. Order 9 waives my rights for a year and
is not a requirement for bond. They put an electronic monitoring device on my ankle.

Page 59 lviemorandum about US Attorney Biin Gibbens representing me in my arrest and waiving all of
my rights. Look at his bill. His job was to keep me injaii or confined to a psychiatric prison.

l was ordered to leave Louisiana and go to Florida to receive treatment for an unspecified mental
illness. They wanted mg out of New Orleans while the Danziger Triai was taking place.

During Hurricane Katrina the US Miiita[y murdeged Americans and the Katrina Viru§ was released

because of negligence.

Read the 50 plus pleadings for the rest of the story.
Godspeed

Sincereiy,

David Andrew Christenson
Box 9063

i\/liramar Beach, Florida 32550
504-715-3086

davidandrev/christenson@gmail.com;
dchristenson€@hotmail.com;

 

 

  

   
 

  

  

  

ase : -cv- ' '
_ ocument33-1' Fiied 01 ' ‘ '
Case 1.18-cv-09433- GS Document 22 Fiied 12/12//118£§1QPai§€e1 e€§odffg;t?g

Attlé\$€p\??ieetii`&ts§z oosumem#lreosso Fiied: 11/14/2018 Page5oil;l

UN|TED STATES DISTRiCT COURT
SOUTHERN DlSTRiCT OF NEW YORK

l\/lovant David Andrew Christenson Civii Action No. 1:18~cv~03501

DEMOCRATIC NATlONAL COi\lilVliTl'El-l, Raci<eteer influenced and
Corrupt Organization Act (RlCO)

Piaintiff,

V- .ludge John G. Koeltl

RUSSIAN FEDERATION, et al;
Defendants.

One Hundred Fifteenth (115‘“) Emergency Nlotion for Reconsideration
”Democracy has been described as three wolves and a sheep voting on what is for iunch."

The united States of America is a Repubiic. The Constitution created three branches. Those three
branches were to provide checks and balances so that we would not end up were we are. lt was so
important to the framers that when the Constitution was ratified only the House of Representatives was
elected by popular vote and Senators were elected by the states. The framers of the Constitutlon gave
life time appointments to .ludges to prevent exactly what is happening today. The Federal ludiciary was
the last line of defense. The last line ofdefense, Federal Judiciary, has failed.

To me, life is simpie: follow the Constitution. in many cases, such as this one, Judges rule on the
practicality of the ”ruie of law” which may cio good in the short run but causes irreparable long-term
damage. Upholding the Constitution is a bltch. if our Republic is to survive the Federal Judiclary must
uphold the Constitution in all matters

Did you know the word "Democracy" never appears in the Constitution or the Declaration of
independence?

is the following true today? Are we doing this? Posterlty is an important word - "all future generations”,

U.S. Constitution - Preamble ~ We the People of the United States, in Order to form a more perfect
Union, establish Justlce, insure domestic Tranquility, provide for the common defence, promote the
general Welfare, and secure the Biessings of i.lberty to ourselves and our Posterig, do ordain and
establish this Constitution for the United States of America.

'l'he Bili of Rights - Federalists argued that the Constitutlon did not need a bill of rights, because the
people and the states kept any powers not given to the federal government Anti-Federalists held that a
bill of rights was necessary to safeguard individual liberty.

Laws are ]ust pieces of paper. We are a nation of "sunarcissists". Suicide over honor.

 

    
 

 

   
 
 

 

    

. .'CV' `
. ocument 3-1 e 0-1/1 '
Case 1.18-cv-09433-LGS Document 22 Fiied 12/12/18819|3@1|;;1 67%? §§ 79

Att§$é`f\\??f&%@c+$zz oosumem#l?coa¢io Fiied:11/14/2018 Pageeor 11

Questions

Can the Federal Judiciary rule, sue sponte, that the debt and deficit spending is unconstitutional because
it violates the Preamble of the Constitution?

Can the Federal ludiciary order, sue sponte, that vaccinations are unconstitutional and then stay that
orderfor two years and allow the parties to present evidence to the Supreme Court, This country needs

a diang ue.

Did the framers of the Constitution expect the Federal Judlciary to be a reactive branch only or did they
expect them to be proactive when the Constitution and the country were in such danger?

The system ls broken not the Constitution. How do we fix it?
How does the Federal .ludiciary justify the 50 trillion-dollar debt that we will have in 50 years?
Where does the Federal .ludiciary get is news?

There ls no forum left for free speech.

Godspeed

Sincereiy,

David And rew Christenson

Box 9063

Nliramar Beach, Florida 32550
504-715-3086

davida ndrewchristenson@gnnail.com'l

dchri§tenso n6@hotmail.com',

  
 
 

 

 

 

 
 

 

  
 

   

. l - 'F ' ~ l e ' ' , _
Case l.l8-cv-09433-LGS Document 22 Fiied 12/12/18 Pag§gZ(:B of §1

Att§%i;?f&#hata§z oocumem#trooaao Fiied:11/14/2018 pageyor 11,

UN|TED STATES DlSTRlCT COURT
SOUTHERN DlSTRlCT OF NEW YORK

Movant David Andrew Christenson Civii Action No. 1:18~cv-03501

DElVlOCRATlC NATlONAL CONlNllTiEE, Racketeer influenced and
Corrupt Organization Act (RiCO)

Piaintiff,

v. Judge lohn G, Koeltl

RUSSlAN FEDERATION, et al;
Defendants.

One Hundred Eighteenth (118'“) Emergency Nlotion for Reconsideration

You wouldn't listen you arragant bastards or should l say gutle§s bastards

Change the narrative

Nlarbury v. Nladison showed the Supreme Court to be gutless and established a precedent that exists
today. Presidents have "Signing Statement" which completely undermine Judicial Review. The Supreme
Court has abrogated its responsibility as defined by the Constitution and it was done voiuntarliy.

The Federal ludiclary will be blamed and held accountable Trump and Executive Branch i.aw
Enforcement will not protect you nor should they. US Marshal will not protect you. Trump will use his
resources to put the spotlight on every judge and their families. There will be nowhere to hide.

”Acting Attorney General Matthew G. Whitaker Once Crltlcized Supreme Court’s Power”
By Charlie Savage Nov. 8, 2018 https://www.nvtimes.com/2018/11/08/uslpolitics[matthew-whitaker-
courts-inferior.htrn|?nl=too-stories&niid=65460936ries&ref=cta

WASH\NGTON - The acting attorney general, i\/latthew G. Whitaker,
courts "are supposed to be the inferior branch" and criticized the Supreme Court’s power to review

legislative and executive acts and declare them unconstitutiona|, the lifeblood of its existence as a
coequal branch of government

once espoused the view that the

Godspeed

Sincereiy, .

David Andrew Christenson

Box 9063

Nliramar Beach, Florida 32550
504-715-3086
davidandrewchrlstenson@grnail.com'

dchristenson€@hotmaii.com~l

 

 

 

 

         

: -cv- - acumen ' 1 " - '
l e '
Case 1.18-cv-09433~LGS Document 22 Fiied 12/12/18 PagegZQ of 51

Att§%ffféwta»@z Document #1760340 Filea;11/14l2018 Pageaor 11

lVly books have been remaved/censored/sanitized from the library of Congress. All references to me and
my books have been removed/censured/sanltized from the library of Congress. lVly books have l_lbrary of
Congress Contro! Numbers (LCCN). This book was placed into the Lr'brary of Congress ln 2012.

The United States Supreme Court and The Katrina Virus
A Prelude/Reference Book/Appendix - Book 7
By David Andrew Christenson
lSBN 978-0-9846893-8-5 Hardback SCKV
lSBN 978-0-9846893-9-2 EBook SCKV
LCCN 201-2933074
Copyright 1-724163643
Persimmon Publishing
Box 9063
Nliramar Beach, Florida 32550

An Epic Constitutional Crisis. l am talking about the political destruction of all three branches (E)<ecutive,
Judiclal and Legislative) of our Federal Government. One hundred and fifty five million Americans and
Canadians may be infected with The Katrina Virus. Did the united States Supreme Court participate in
the criminal cover-up? Misprision is a crime/felony. in simple terms it means that you had knowledge of
a crime and did nothing. Did the Supreme Court have knowledge? \'ESl l gave them the knowledgel The
real question is: what did the Supreme Court do with the knowledge of The Katrina Virus and the cover-

up?

There was no simple way to present this story. lfully acknowledge that the material is presented in an
incoherent manner. What you are reading is a compilation of my communications with the Supreme
Court since my arrest for cyberstall<lng FBl Special Agent Steven Rayes on Nlarch 15“‘, 2011. it must be
emphasized that l was arrested on a Louisiana Warrant (not a Federal Warrant as one would expect.)
and l have never been charged with a crime. A Louisiana Search and Selzure Warrant was used by the
FBl to steal my evidence, documentation, etc. of what happened in New Orleans after Hurricane Katrina.
in simplistic terms chemical warfare contaminates were released from DOD and ClA classified facilities.
The united States ivlilitary conducted operational missions in violation of Federal Law and killed
Americans. 1500 Americans are still missing. Were the contaminated bodies recovered, analyzed and
burned in Federal Government incinerators? Are some of the bodies being kept alive in vegetative states
so that the Federal Government can study the long term effects of the Katrina Virus? (Remember the

Syphi|is Studies in Alabama and Guatemala.)

T his is a Prelude/Reference Book/Appendix. The end of the story has not been written. ludgment must
not be passed upon the Supreme Court at this time. The Supreme Court may have actually protected
me, Think about it. Who could the Supreme Court have turned to? Congress and the Executive Branch
are responsible for the murder, genocide, treason and crimes against humanity. The only option for the
Supreme Court may have been to provide me with the protection needed, to not only uncover the truth
about the Katrina Virus, but to bring it to the attention of American and Canadian peopie.

   

 

 
 
  

 
  

case 1':18-0'\/$0943

     
 

. ‘ - _ ' a a e 0
3LGS Document 22 Flled12/12/18 PagegSO of 51

Atté% ff»fétp`ets§;z Document #1760340 Fiiecl: 11/14/2018 Page 9 or 11

lVly books have been removed/censared/sanitized from the Library of Congress. All references to me and
my books have been ramoved/censored/sanitized from the library of Congress. lVly books have Library of
Congress Cantrol Numbers (LCCN}. This book was placed into the lerary of Congress ln 2012.

Updated 10/31/2011 DAC 05:32
An Unedited Synopsis.
Please Google all names.

THE RELUCTANT PATRIOT
By Captain David Andrew Christenson
(Baak Nine in a nine part series.)
Library of Congress LCCN 2011940256
lSBN 978-0-9846893-0~9 Hardback
lSBN 978»0~9846893-1-6 EBaok

Factuail documented and verifiable account of what happened to (The Author) Captain David Andrew

Christenson, United States Air Force, on March 15“‘, 2011.

On the morning of Nlarch 15"‘, 2011 the FBl brought a 30 man SWAT team, with shoot to kill orders, to
arrest Captain David Andrew Christenson for a non»vloient, non-domestic, non-drug misdemeanor
charge (Equivaient of a DUl or DWi.) of cyber stalking FBl Agent Steven Rayes. This was done under the
authority of FBl Director Robert Niuelier. ivilsinformation was provided to the press. Six months earlier
on October 14“‘, 2010 (This is a very important date, see below) FBl Agent Steven Rayes contacted
Captain David Andrew Christenson. Why did Age nt Rayes contact Captain Christenson? Agent Rayes was
a member of the uniformed Violent Crimes Task Force and he was not a true investigative type FBl
Agent. Captain Christenson had been communicating with FBl Director Robert Niueller, Agents David
Welker, Dewayne Horner, Joseph Downing, Kelly Bryson and Paula NlcCants. Agent Rayes was selected
by Director Niueiler to be the enforcer. Agent Rayes was an ex~enlisted Marlne and street cop with no
conscious and was someone who would blindly follow orders understanding the illegal mission. Agent
Rayes was zealous and sadistic in carrying out his orders. Agent Rayes ordered Captain Christenson to
email him at his official FBl email addresses. Agent Rayes commenced to harass, stalk, threaten,
intimidate and assault Captain Christenson. On November 10"‘, 2010 Agent Rayes assaulted Captain
Christenson at the Hilton Hotel in New Orleans. There was a DVD of the assauit. The FBl used a Louisiana

State arrest warrant and a Louisiana State search and seizure warrant The FBl did not use Federal

Warrggts. This needs to be said again. The FBl did not use Federal warrants. Captain David Andrew
Christenson has never been charged with a crimg. The FBl claimed that two out of more than 500
entails sent to at least 10 different FBl Agents, including FBl Director Robert l\/iueller, by Captain
Christenson were threatening The emails were not threating and were consistent with previous
informative and political emaiis. Captain Christenson never received an arraignment, a show cause
hearing or a preliminary examination as is required by law. Orleans Parish District Attorney Leon
Cannizzaro asked for a $500,000.00 bond. The Orleans Parish Criminal Court gave Captain Christenson a

 

 
 
  

 
 

   

  

else 1:18-cv-09433-LGS Document 33-1 Filed"

Attl§&h%eéi,§fcgz oosumem#lveoszio Fi\ed: 11/14/2018 Page 10 Oi 11

record bond of $300,000.00. Captain Christenson should have been released on his own recognizance or
a $10,000.00 bond. (An armed carjacker received a $75,000.00 bond.) Captain Christenson was held for
11 days in the Orleans Parish Prison without being charged with a crime. After day three Captain
Christenson was placed in isolation on the psychiatric floor of the house of detention (HOD) where he
was medicated without his knowledge or consent Attorney General Eric Holder directed Assistant US
Attorney Billy Gibbens to represent Captain Christenson, which he did. Criminai defendants are not
represented by US Attorneys. Billy Gibben's mission was to discredit Ca ptain Christenson and to keep
him in prison. The court record confirms this. Captain Christenson was to be permanently detained in a
psychiatric hospital, medicated and discredited The Louisiana State search and seizure warrant was
used to steal evidence, legal tiles, the DVD of FBl Agent Rayes assaulting Captain Christenson, the DVD of
the Danziger Bridge murders, etc. from Captain Christenson. United States Supreme Court files and
communications and evidence of ”The Katrina Virus" and pending Genocide were stolen as well.

The Department of .lustice classified Captain David Andrew Christenson as a

terrorist. This was done to bypass Federal Law and the Federal Judiciary. lt was relayed to Captain
Christenson that if he did not stop his research and quest for justice that he would be assassinated as a
terrorist.

The FBl attempted to murder/assassinate Captain David Andrew Christenson while he was being held in
isolation in the Orlea ns Parish Prison. Coast Guard Commander Wiliiam Wesley Goetzee was not so
lucky. He was murdered in the Orleans Parish Prison on August 7‘", 2011. The FBl failed with Captain
Christenson but succeeded with Commander Goetzee.

What was so important that the United States Government had to classify Captain David Andrew
Christenson as a terrorist and then attempt to murder/assassinate him?

Chemical warfare ingredients, "THE KATRlNA V|RLiS", were released during Hurricane Katrina. The end
result will be GENOCiDE for the residents of New Orleans. (“The Katrina Virus" represents ali of the
contaminants that were released from government research/laboratory, manufacturing and storage
facilities These facilities were controlled directly and indirectly by the Department of Defense and the
Central intelligence Agency and included public institutions such as local hospitals and medical schoois.
The Harvard University Medicai School has been tasked with studying and tracking the long term
health/ medical issues and ”`l' he Katrina Vlrus".

The United States Nlilitarv killed, executed and murdered Americans during_dMl<_atiillM

A side note. Secretary of Defense Donald Rumsfeld had a very public disagreement with President

George Bush concerning the use of the military. Captain Christenson does not recall there ever being a

public disagreement between the President and the Secretary. What is strange is that the press never
picked up on the disagreement Secretary Rumsfeld already knew about what the military had done and
was concerned about the liabilities. President Bush had to order Secretary Rumsfeld to send in the
troops. General Russel Honore and the troops arrived five days after Hurricane Katrina. General Honore

Case 1:18-cv-09433-LGS Document 22 Fiied 122112//11§{1%@15§%?1§)?§79 k

   

 

 

    

Att§@fm€f§i-WOSZ oocumem#1760340 Fiied:11/14/2018 page 11 or 11 1

 
 
   
 

   
 

  
 

  

U

Case 1218'€\/‘69433£(58 Document22- 'F:i|:|e M age

_ 'O
ed 12/12/18 Page 32 Oi 51

confirmed to me that he was only responsible for What the military did after he arrived and not before.
He was adamant about that. Both he and Coast Guard Admirai Mary l.andry lost promotions, their next
star and were forced to retire. Why the five day delay when plans and procedures require the securing
of an urban area within 72 hours after a catastrophe. There were several reasons for the delay. "The
Katrina Virus" would disperse. The DOD and the ClA, in connection with the United States Navy, could
clean up the mess without having the press around. lt was brilliant the way the Federal Government
kept the press occupied with the rescue missions, the superdome and the convention center. Louisiana
Governor Kathieen Blanco was intentionally manipulated by the Federal Government and made into a
scapegoat. FEMA Director Nlichael Brown was manipulated as well.

 

The BP oil spill. To be ertten.

The Danziger Bridge. To be written.

Books Seven and Eight will start in September, 2005. The US Nliiitary arrives in New Orleans in the days
preceding Hurricane Katrina. The units were issued millions of dollars in cash in satchels. Confirmed by
Teresa lv'chay, Director of Department of Defense Finance and Accounting Service (DFAS). Teresa's
husband, leffery Nlcl<ay, and l attended the Air Force Academy together and were roommates in flight
school. JK works in the Pentagon and is also one of my sources. in the days following Hurricane Katrina
President Bush and Air Force Dne did a flyover of New Orleans but did not land. The White House issued
a press release stating that security was not in place and that the President's landing would detract from
the rescue missions. As an Air Force Pilot l flew support missions for the President, Air Force One and
the Secret Service. l am intimately familiar with their procedures and protocols. President Bush and Air
Force One did not land because The Whlte House did not want to infect the President and his staff with
”The Katrina Virus" as was confirmed by Ambassador Donald Ensenat. Security was in place and Beile
Chase Naval Air Statlon was operational and secure. The senior leadership in New Orleans gave blood
and DNA samples. This as well as other connections to ”The Katrina Virus" were confirmed by Nlayor Ray
Nagin. After the Hurricane, USAA insurance (A military insurance company run by Generals and
Admirais with strong ties to the Pentagon.) informed us that they would be paying our claim because of
the long term health issues that we would face. What did USAA know? in February, 2006 we purchased
a condominium, under fraudulent circumstances, from Louis (Lee) lvladere. He was the Louisiana State
Grand Jury Foreman for the Danziger Bridge Murders. (l cannot invent the truth) The Cathoiic Church
had filed a class action video voyeurism lawsuit against him. lvladere entered the Federal Witness
Protection Program on october 15"‘, 2010 (The important date from above.}. Secretary of HUD, l\/iayor
and ludge Moon i.andrieu, the father of Senator Mary Landrieu and lVlayor Nlitch Landrieu, was a major

source of lnformation.

State Farm insurance and the murder of prominent Los Angeles attorney ,lames Robie of the Robie
l\/latthai Law Firm. To be written. Please review your homeowner's policy. The medical liability provision
of the homeowner's policy is substantial larger than the property loss provision. A $100,000.00 home
could have a $5,000,000.00 medical liability provision. The loss to the insurance companies would be
trillions of dollars if it was shown that ”The Katrina Virus" was released.

 

 

 

' ~' .1 ocument33- led 01/18/19` Page 61 of 79
Case 1:18-cv~09433 LGS Document 22 Fiied 12/12/18 Page 33 of 51

Attachment 4

 

 

_-CV_
€ 18 19 Page 62 of 79

Case 1: 18 cv- 0-9433- LGS Document 22 Fiied 12/12/18 Page 34 of 51

' USCA Case #18-3052 Document #1761272 Fiied: 11/19/2018 Page l of 10

UN|TED STATES COURT OF APPEALS
FOR THE D|STRlCT OF COLUMB|A ClRCUlT

David And rew Christenson, Movant (Amicus Curiae)

in Re: Grand Jury investigation Case 18»3052
.Iustice .ludith W. Rogers
Justice i<aren L. Henderson
.lustice Sri Srinivasan

Andrew ivliiler - Appellant
V.

United States of America - Appe|iee

Niotion for Leave to Fiie One Time informative Pleading

Sugplemental
lPiease file as Amicus Brief if needed)

q CC/ Attached is a letter sent to the panei.

GODSPEED.

    

David Andre »
Box 9063
Nliramar Beach, F|. 32550
504-715-3086

davidandrewchristenson@gmai|.com
dchristenson&@hotmail.com

  

0 ERVICE
led the oregoing with the Clerk of Court and

 

 

 

 

 
 
  
 
 

 
 

 
 
 
 

Case1:18-cv-09433~LGS Document 22 Fiied12/12/18 Pag;g3e5f§1

USCA Case #18-3052 Document #1761272 Fiied'. 11/19/2018 page 2 of 10
Judge Merrick Garland Justice l<aren L. Henderson Clerk iVlark Langer

DC Appeal Court DC Appeal Court DC Appeal Court

333 Constitutlon Ave. NW 333 Constitution Ave. NW 333 Constitution Ave. i\lW
Washington D.C. 20001 _ Washington, DC 20001 Washington, DC 20001
Justice Judith W. Rogers Justice Sri Srinivasan

DC Appeal Court DC Appeal Court

333 Constitutlon Ave. NW 333 Constitution Ave. NW

Washington, DC 20001 Washington, DC 20001

Reference: No. 18-3052 ~ USCA Case #18-3052 Document #1760340 Fiied: 11/ 111/2018 Page 1 of 11
Amicus Brief filed by David Andrew Christenson.

Sorry for the new email address. Microsoft closed all of my email accounts and in orderto appeal you
must have a Microsoft email address, which l created. The DOJ pressured Microsoft into closing my
email accounts and they compiled. This has repeatedly happened in the past.

Here is a recommendation about my Amicus Brief:

Order the Department ofiustice to respond.

Order the Special Counsel to Respond.

Order Attorney General lviatthew Whitaker to respond, personaliy.

Order Assistant Attorney General for the Environment and Naturai Resources Division Jeffery Bossert
Ciark to respond personally

Order Speciai Prosecutor/FBl Director Robert Mueiier to respond, personally

These individuals criminally violated my Constitutional flights which in turn criminally violated the
Constitutional Rights of all Americans.

We are no better than the Saudis.

The Centrol Intelli`gence Agency has concluded that the Saudi crown prince, Mohammed bin $alman,
ordered the killing of the journalist.lamal Khashoggi, according to American ojFicials.

Attachment 1: EDLA Case 2:12'cv-01910-SSV-JCW Document 1 Fiied 07/23112 Page 18 of 66 - Start with
page 18, paragraph 31. They tased Federal Whistlebiower Coast Guard Commander Wiliiam Goetzee in
Federal Court while he was strapped to a wheelchair. Go back and read the entire complaint and you

will think you are in Nazi Germany.

 

 

 

 

 
 
 

 

8 19 Page 64 of 79

Case 1: 18- -cv 09433- LGS Document 22 Filelo|612/12/18 Page 36 of 51

USCA Case #18-3052 Document #1761272 Fiied: 11/19/2018 Page 3 Of 10

Attachment 2114-10077 August 19th, 2015 Supreme Court Writ- Supplementai Eight Coast Guard
Commander Wiiliam Goetzee was Murdered by the Department of justice Extraordinary Writ with Writ
of Prohibition and Writ of Mandamus Fiied iViay 22nd 2015

Attachment 4 The Murder of Coast Guard Commander William Goetzee - lilly background - David
Andrew Christenson

GODSPEED.

Sincerely filed. in Proper Person,
David Andrew Christenson
Box 9063
\.'

l\/iiramar Beach, Fl. 32550
504-715-3086
davidandrewchristenson@gmail.com;
dch ristenson€@hotmai|.com;

 

 

 

 

 

 
   

l/>.ttf'iic

 

_ ocument`33`-1~ Fi|eo|"01 -
Case 1.18-cv~09433-LGS Document 22 Fiied 12/12/11381gi:’a§(;:1 e7(:)5f 5)179

sc‘§\1 c%§e€#?fé~%§s£lgldo%§i(rdi¥r\¢hf%‘t<ai'§em 1 Fiiit’é‘MZ/'¢i!é?zo§?age i>%ig§@i or 10
ment 1 - k

F\t.&o
.- isn t c v
csst€\ii‘i!ii§sn\ictar n isisn

annum va lies

"°Mci.£ni\

UNiTED STATES DISTRlCT COURT
EASTERN D|STRlCT OF LCUIS|ANA

MARGARET GOETZEE NAGLE and ” ClVlL ACT|ON
JOHN ER|C GOETZEE
* NUMBER'.

d
VERSUS * SECTloN; 12 - 19 ; 0 n .
* SECT.RMAG.£ f

DR. CHARLES “N|iKE" HlGGlNS.
DR. JOSE HAM, * MAGlSTRATE:
MARY ANNE BENiTEZ.

DARRYL JACKSON.

LPN WALLACE,

S. PEMBO, S. BATiSTE,

DAVlD SCHA|BLE, E. BARGKY, * ClVlL RiGHTS
C. JOHNSON, FNP,

WARDEN CARLOS LOUQUE,

HOD WATCH COMMANDERS JOHN
DOES l and l\, SGT. NICOLE HARRlS,

14

set Evi=_RETT MARSHALL,
oePuTY wn_uAM rHoMPsoN.
oEPuTY Mlci-iAEL wil.LiAMs and ' JuRY TRiAL oEMANoeo
DEPUTYSHEL[ACRADER *'**‘*** *****************
_C_QMP_L-Lml
i. int ooucti

l. This case involves the tragic death on August 7, 2011 of U.S. Coast

Guard CommanderWilliam (“Bill”) Goetzee, a 4B~year-olcl federal career civilian

1 Fee ‘
Proceers
_Ji_tii<ia

...._ CthnDap
___ Doc. Ne.

 

 

 

  
 

 

- ' ocument 33- 1 Fiied 01/1
Case 1:18-cv-09433-LGS Document 22 Fiied 12/12/18819Pa§§g3€8%§ 5179

_____________.._.__-----~

SCF`Case #1- Document #1761272 Fiied:11/19/2018 P;aeg€e 5 of 10
Atta mem -c -01910 ssv ch Document 1 Fiied 07/23/12 Page 1a or

properly screen, evaluate or refer Mr. Goetzee for psychiatric evaluation, diagnosis or
treatment Defendant LPN Wai|ace failed to properly or adequately address Mr.
Goetzee's report of recent suicidal thoughts his need for medicaiion, or his obvious
physical injury. Defendant LPN Waiiace was aware, must have been aware. or should
have been aware, that Mr. Goetzee was psychologically fragilel required psychiatric
evaluation, intervention and review of his medication status, yet failed to take
appropriate steps to insure that would occur.

30. Despite Mr. Goetzee's condition. defendant LPN Wailace referred i\llr.
Goelzee for housing in "generai population". Defendant LPN Wallace knew, must have
known or should have known, at Mr. Goetzee was at high risk of serious harm due to
his disabinty and his medical condition and that the jail lacked adequate and
appropriately trained staff and facilities to property tend to Mr. Goetzee’s medical needs
or to provide reasonable accommodations for his disabilities Yet she failed to take
necessary and appropriate steps to insure that he was either referred to a hospital for
treatment or for medical clearance as to the appropriateness of housing him at the jaii,
or. if to be admitted to the jall, that he was adequately and reasonably examined,
housed and treated and afforded reasonable accommodation for his disability and his
condition. 4

31. Mr. Goetzee was booked into OPP and taken to Tempiernan V, the
"federai tier". The following morning he appeared in federal court for a first appearance

hearing. His medical and psychiatric condition had deteriorated ovemlght and he was

18

 

 

 

 

 

 

 

 

 

'CV' " .. ocumen

Case 1:18-0\/-09433-LGS Document 22 Fiied e12/12/18 'Pageg38 of 51

 

 

Case #18- 3 Docuinent#1761272 Fiied;1119/2018 9§§aégee 6 of 10

/1
Atta Scam@nté -01910- sav ch Documenrl Fiied 07'/23/12Page1

delusional, combetive disoriented and nor\-respor'asivel He had to be physically
restrained in a wheelchair. At some point he was tased He had spent the night in the ®
jail with no medical treatment no medication and no appropriate intervention or
accommodation for his condition, thereby aggravating and worsening his condition.
On information and belief, various deputies and other employees of the defendant
Sheriff, acting in the course and scope of their employment, knew, must have known or
should have known that Mr. Goetzee was in serious need of medical attention, yet failed
to report or seek appropriate care for him during this time. _A

32. Mr. Goetzee was removed from federal court and returned to the iaii,
where he received a “Psychiatn`c NursingiMA Assessment" for the first time while in
custody. due to “sulcidal ideation", and referred to University Hospital by defendant Dr.
Higgins. through a verbal order to defendant E. Bargky, LPN. to “Rule Out Delirium".
By that time, he had blood pressure of 1811122., a pulse rate of 128, respiration rate of
20 and a temperature of 1 00.1. His allergy to prednisone was noted at this time, as was
the fact that he was without any medication His skin was warm and moist to touch. He
was described as oriented OX1, oriented as to name oniy, a marked deterioration of the
AAOXS orientation described at intake by defendant LPN Waiiace. The Nurse Notes
completed by defendant Bargky identified his name as “Wiiliarn Wesley'. despite the
booking information which gave his name as “Goeizee, Wiiliam W." This error
regarding his name persisted through his hospitalization at University and when he

returned to the lail, causing confusion and inconsistencies in his medical treatment He

19

 

 

 

 

 

 
 

`At

 

     

    

Cace i'l-C.\/- ' - OCuzmen l'e'
se .8-cv~09433-LGS Document 22 Filecl12/12/18 Page 40 of 51

USC?\Case #18-3 2 Document #1761272 Filed; 11/19/2018 Page 7 of 10
tac ment
14-10077
August 19‘“, 2015

Supplemental Eight
Coast Guard Commander William Goetzee was Murdered by the Department of Justice
Extraordinary Writ with Writ of Prohibition and Writ of Mandamus
Fiied \v\av 22"", 2015

Coast Guard Commander William Goetzee was Nlurdered by the Department ofJustice. The same
process was used on me four months prior. When you read the complaint you will think you are ln Nazi

Germany.

Notice that the Goetzee family did not sue the Federal Government. Why? He was arrested on a Federal
Warrant and held in Federal custody. The complaint was filed ln Federal Court,

Even/thing the Department ofjustice put in the public domain was a lie.

l was never charged with a crime. l was arrested on a Louisiana Warrant and not Federal. Why? 11 days
in isolation being medicated against my will. Having a 9mm put to my forehead by an FBl Agent who
threatened to kill me if l did not stop. He bragged about how he would get away with it and l knew that

he was right. Stupld me for believing in the oath that l tool<.

Attachments

A1 Page 18 and 19, item 31, of the Goetzee family complaint The Coast Guard Commander was
strapped to a wheelchair ln Federal Court and tased. The entire complaint is A5.

AZ Letter drafted (2011) by me about '”l' he lVlurder of Coast Guard Commander Wil|iam Goetzee" and

the background between us. The entire package is A4.

A3 Letter drafted by me on 08/09/2011 to Chief .lustice lohn Roberts. This letter is part of A4.

A4 16 pages. "T he lVlurder of Coast Guard Commander William Goetzee"

AS 66 pages. The Goetzee family Federal Complaint.

The Su preme Court of the United States of America has granted authority to the Department of.lustice

to execute and assassinate Americans who are exercising their Constitutional Rights, especially Federal

Whistleblowers such as me,

All Americans deserve the protection of the Supreme Court.

ls this really the world that the Supreme Court wants?

1 18 19 Page 68-0 79

 

  
 
 
    

USC

Case 121

Case #18-3 2 Document#1761272

-CV- '~

8-cv-09433-LGS`

lAttac ment

Sincerely filed,
in Proper Person and Pro Se,

David Andrew Christenson

Box 9063
Miramar Beach, Fl. 32550

504-715-3086, david§ndrewchristen§on@hotmail.cgm

l hereby certify char on Augusr 19"‘, 2015 l ri
served the pleading on all counsel of record by

 
 
 

OCUm n

Fiied'. 11/19/2018

CERTlFlCATE OF SERV\CE
led the foregoing with the Clerk o
e-mail includingi

Solicltor General Donald B. Verrilli Jr.
Counsel of Record United States Department of.lustice
950 Pennsylvanla Avenue, N.W.
Washington, DC 20530-0001

§upremeCtBr‘!e§@USDO].ggv, (202) 514-2217

 

 

David Andrew Christenson

 

' " 'le - ` a e 69 f
Document 22 Fiied 12/12/18 Pageg41 of §179

Page 8 of 10

f Court and

 

 

  

 
   

__-. . . . ` ` ~ "3_ € 0
Case1.18~cv-09433-LGS Document 22 Fiied 12/12/18 Pageg¢iZ oigl

USC?`Case #18-3 2 Document #1761272 Fiied:11/19/2018 Page§oi 10
taC merit

The Niurder of Coast Guard Commander Williarn Goetzee
l\/ly background

l was held on the 10"‘ floor of the House of Detention in the Orleans Parish Jail. This is the
psychiatric floor. Suicidal prisoners are held here. ln my case (not suicidal) l was placed in isolation and
medicated against my will and knowledge.' This was torture. The Federal Government was hoping that l
would kill myself. The conditions are deplorable. The lights are on 24 hours a day. The noise from the
fans and televisions is deafening. if you are not crazy when you go in, you are when you come out.i

stopped eating and drinking. The only thing i consumed was water. The drugs they give you can actually

trigger a psychosis, depression, etc. The "suicide watch” cell has nothing in it but a bench. There is no

toilet. There is no toilet paper. When you are on suicide watch you wear a keviar type vest that goes
from your shoulders to your knees and nothing else. There was a young black kid in the “suicide watch”
cell while l was there. i-le continually defecated on himself and the stench was unbelievable. Nobody

helped him. l worried about him and l wonder what happened to him.

The Federal Government did everything possible to paint me as crazy and to discredit me. They
have done the same to Commander Goetzee. l believe the story about Goetzee and his arrest was a
fraud, a fabrication The Federal Government wanted to isolate and silence Commander Goetzee. He

was murdered. i was Iucky.
Attachment 1: Coast Guard Commander Wi|iiam Wesley Goetzee’s Obituary.

was not indigent l would assume he had
vernment. He worked in the same building as
etc. There was extremely heavy security at

Commander Goetzee had quite a background He
health insurance as he was an employee of the Federal Go
the Federal Courthouse, US Attorney, US Marshai’s office,
the building that day because of the Danziger Bridge Trial.

Attachment 2: Article.

Commander Goetzee ”reported episodes of suicidal ideation...". The man needed help. What
medication was he being forced to take? | could not invent this. The Federal Government, US lVlarshai
Service, places Federal suicidal prisoners in a jail that was condemned in 2009 by the Justice
Department "The lustice Department criticized the mental health care provided by the institution,

” Why was Commander Goetzee appointed a Federal Public

including its suicide-prevention practices
Defender? He was a person of means. The Department of .lustice wanted to control him just like they did

me when they appointed US Attorney Billy Gibbens to represent me.
Attachment 3: Article.
ad been swallowing toilet tissue throughout the

Couid you invent this? ”investigators say Goetzee h
day". Are you kidding me?

 

  
   

-' : -cv- - ocumen-
Case 1:18-cv-09433~LGS Document 22

-_ le a e 0 - '
Fiied 12/12/18 Pageg43 of 5179

USC Case #18- O§ DOCUmel’lt #1761272 Fiiedi 11/19/2018 Pag€ 10 Of 10
ta c"hment \

Attachment 4: Article.

See the last page, 3. ”Nlargaret Nagel, his sister, said that after his arrest, she was unable to get
any information about his condition or even where he was being held." lt is important to note that the
Coast Guard provided official notification of Commander Goetzee's death. This notification was
improper unless he died during active duty. This was very odd and suspicious. By law The US l\/iarshal
Service should have provided notification since he was in their custody. Note that he was working on the

BP oil spili.
Attachment S.

Court document detention hearing. Why was Commander Goetzee not at his detention
hearing? Why did he not have private counsel. He had been charged and had not entered a plea. The
Federal Government wanted him isolated. The man needed help and had the resources Commander
Goetzee was entitled to bond and should have been released within 72 hours. His family and fiancée
could have helped hlm. Why did his peers in the Coast Guard not help him? They worked with him for 10

years. (Truth about the BP oil spill?)

Attachment 6.

Again could you invent the truth? Review the second page. He did not want to cause harm to
anyone but himself. Goetzee exclaimed ”i want to kill myself, give me your gun.” Was he crying out for
help or was this an attempt to discredit him? 00 you know how hard it is to take a gun from a man
sitting down in a car?

Attachment 7.

An email from me to multiple Federal Courts in the Eastern District of Louisiana.

Attachment 8.

Letter/Fax to the United States Supreme Court. l have only included one of the many letters that

l wrote to the Supreme Court.

Sincereiy,
David Christenson
"`l`he Re|uctant Patriot*’

 

 

 

 

case 1:18-cv-09433-LGS Document 22

 
    
 

Attachment 5

 

   
 

   
  

- le ' age 0
Fiied 12/12/18 Page 44 of 51

 

 

 
   

 

'aSe :' -.CV- -; Ocument 33
¢ ` F - e
Case 1.18-cv-09433-LGS Document 22 Fiied 12/12/18 Page 45 of 51

01- 1819 Page 73 of 79

UN|TED STATES COURT OF APPEALS l
FOR THE DlSTRlCT OF COLUN|B|A ClRCUlT

David Andrew Christenson, l\/Iovant (Amicus Curiae)

in Re: Grand Jury investigation

Andrew l\/liiler - Appe|lant

V.

United States of America - Appe|iee

The following attachments were sent to the (
l\/lueller- United States District Court for the District o

Case 18-3052

Justice Judith W. Rogers
Justice Karen L. Henderson
Justice Sri Srinivasan

Errata to Comp|ete the Record - Fiie as Amicus Brief

Eastern District of Virginia

Attachment 1: January 16“‘, 2018 - 91 pages
Attachment 2: January 25"‘, 2018 - 14 pages
Attachment 3:1anuary 28‘h, 2018 - 71 pages
Attachment 4: January 30"‘, 2018 - 4 pages
Attachment 5: January 29“‘, 2018 ~ 2 pages

GODSPEED.

Sincerer filed, in Proper Person,

David Andrew Christenson

Box 9063

l\/iiramar Beach, Fl. 32550
504-715-3086
davidandrewchristenson@gmaii.com

dchristenson6@hotmail.com

CERTlFiCATE OF SERV|CE

l hereby certify that on,l.November 27‘“, 2018

l filed the foregoin

Speciai) Grand Jury being used by Speciai Counsel Robert
f Columbia & United States District Court for the

g with the Clerk of Court and

served the pleading on all counsel of record by e-maii.

 

David Andrew Christenson

 

 

 

Case 1218-cv 09433~ LGS Document 22 Fiied 12/12/18 Page 46 of 51 l

Attachment 6 -

 

 
   

    

~ .. '_ °~ . " ' le - ' a
Case 1.18~cv-09433-LGS Document 22 Fiied 12/12/18 Pageg4e7 of §1

lVly books have been removed/censored/sanitized from the Library of Congress. All references to me and
my books have been removed/censored/sonitized from the Librory of Congress. My books have Library of
Congress Controi Nurnbers (LCCN). This book Was placed into the Library of Congress in 2012.

The United States Supreme Court and The Katrina Virus
A Prelude/Reference Bool</Appendi`x - Book 7
By David Andrew Christenson
lSBN 978~0-9846893-8~5 Hardbacl< SCKV
lSBN 978-0-9846893-9-2 EBOok SCKV
LCCN 2012933074
Copyright 1-724163643
Persimmon Publishing
Box 9063
iviiramar Beach, Florida 32550

An Epic Constitutional Crisis. l am talking about the political destruction of all three branches (Executive,

judicial and Legisiative) of our Federal Government One hundred and fifty five million Americans and

Canadians may be infected with The Katrina Virus. Did the United States Supreme Court participate in

the criminal cover-up? i\/lisprision is a crime/felony. in simple terms it means that you had knowledge of §
a crime and did nothing. Did the Supreme Court have knowiedge? YESl i gave them the knowledge. The d
real question is: what did the Supreme Court do with the knowledge of The Katrina Virus and the cover~

up?

There was no simple way to present this story. lfully acknowledge that the material is presented in an
incoherent manner. What you are reading is a compilation of my communications with the Supreme
Court since my arrest for cyberstaiking FBl Special Agent Steven Rayes on l\/larch 15“‘, 2011. lt must be
emphasized that l was arrested on a Louisiana Warrant (not a Federal Warrant as one would expect.)
and l have never been charged with a crime. A Louisiana Search and Seizure Warrant was used by the
FBl to steal my evidence, documentation, etc. of what happened in New Orleans after Hurricane Katrina.
in simplistic terms chemical Warfare contaminates Were released from DOD and ClA classified facilities
The United States Nlilitary conducted operational missions in violation of Federal Law and killed
Americans. 1500 Americans are still missing. Were the contaminated bodies recovered, analyzed and
burned in Federal Government incinerators? Are some of the bodies being kept alive in vegetative states
so that the Federal Government can study the long term effects of the Katrina Virus? lRemember the

Syphliis Studies in Alabama and Guatemala.)

This is a Prelude/Reference Book/Appendix. The end of the story has not been written. Judgment must
not be passed upon the Supreme Court at this time. The Supreme Court may have actually protected
me. Think about it. Who could the Supreme Court have turned to? Congress and the Executive Branch
are responsible for the murder, genocide, treason and crimes against humanity. The only option for the
Supreme Court may have been to provide me with the protection needed, to not only uncover the truth
about the Katrina Virus, but to bring lt to the attention of American and Canadian people.

 

 

 

 
    
 

: -cv-
Case 1:18-cv-09433

Attachment 7

   

-LGS

'ocu'men
Document

 

       

22

   

l e age o
Fiied 12/12/18 Page 48 of 51

 
  
 

79

 

 

 

    
 

   
 

   
 

     

  
 

 

` ¢- V-l'1 _
el ° lage llO.

Case 1:18~cv-09433-LGS Document 22 Fiied 12/12/18 Fage 49 of 51

UNlTED STATES DlSTRlCT CGU RT
THE DlSTRlCT OF COLUN|B|A
i\/iovant David Andrew Christenson Civ. No. 1:18-cv»02554~RDM

Complaint for Declaratory and

Senator Richard Blumenthal, et al.,
injunction Relief

Plaintlff

v. Judge Randolph D. iVloss

l\/latthew Whitaker, et ai.,
Defendants

Amicus

The irony is that this case is about The Affordable Care Act and severe election tampering via censorship.
Our government, social media and media report in a one-dimension world. We live in a maid-dimension
World that requires free speech if we are to survive. i admit that there is no way to report this
information in a coherent manner. Revievv the letter and four-page docketed pleading to Judge .lohn G.
Koeltl US District Court SD New York 500 Pearl Street New York, NY 10007-1312 Attachment 1

A Christm as Carol in Prose; Being a Ghost Story of Christmas by Charles Dicl<ens
Jacob Morley ”Mankind Was my business The common Welfare Was my business,' charity, mercy,
forbearance, and benevolence, were, oii, my business The dealings of my trade Were but a drop of Water
in the comprehensive ocean of my businessl”

lS lVlANK|ND YOUR BUSlNESS OR NOT?

Simiiar O.uestions of the Rule of Law - Reference:

in re: Grand jury investigation (18-3052) Court of Appeais for the D.C. Circuit

Democratic Nationai Committee v. The Russian Federation (1:18-cv-03501) District Court, S.D. New York
Christenson v. Democratic Nationai Committee (1:18-cv-05769) District Court, S.D. New Vork
Christenson v. Democratic Nationai Committee (18-2145) Court of Appeais for the Second Circuit

State of Niaryland v. United States of America (1:18-cv-02849) District Court, D. Niaryland

Supreme Court Writ No. 18-496 Barry lvlichael v. Jefferson B. Sessions ill Attorney General of the United

States - l\/lotion to Substitute

Attachment 2: Writ/Amicus Brief (In the most simplistic terms) in re: Grand Jury investigation (18-3052)

Court of Appeais for the D.C. Circuit

me informative Pleading (Please file as Amicus Brief if

Attachment 3: l\/|otion for Leave to Fiie One Tl
52) Court of Appeais for the D.C. Circuit

needed) in re: Grand Jury lnvestigation (18-30

_ Attachment 42 Supplemental l\/lotion for Leave to Fiie One Time informative Pleading (P|ease file as
Amicus Brief if needed) in re: Grand jury investigation (18-3052) Court of Appeais for the D.C. Circuit

Attachment 5: Errata to Complete the Record - Fiie as Amicus Brief ln re: Grand Jury investigation

(18~3052) Court of Appeais for the D.C. Circuit

 

    
 

 
 

389 'f ` -CV- - ' OCUl'Tl€llt

' ‘ ‘le ' P
Case1.18-cv-09433-LGS Document 22 Fiied12/12/18 Pag:g€?O?§l §179

Attachment 6: The United States Supreme Court and The Katrina Virus by David Andrew Christenson
”i\./ly books have been removed/censored/sanitized from the lerary of Congress. All references to me and
my books have been removed/censored/sanitized from the Library of Congress. My books have I_ibrary of
Congress Control Numbers (LCCN). This book was placed into the library of Congress in 2012."

Attachment7: Amicus - State of Niaryland v. United States of America (1:18-cv-02849) District Court, D.
lV|aryland

Godspeed
Sincerelyl

David Andrew Christenson

Box 9063

|\/iirarnar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmail.com_;
dchristensonG@hotmail.com;

CERTlF|CATE OF SERV|CE
l hereby certify that on December 2“°‘, 2018 l filed the foregoing with the Clerk of Court and
served the pleading on all counsel of record by e-mail and first-class mail.

 

David Andrew Christenson

 

 

  

 

w L.\~` »CL..\ ~ <L.L.F\C_

. Mm.~.<.~.m. Qw.~.=<b

   

a

. . :l( (l». .

@,_l\_,_.€.waml:, E… ms E_>_

M~ON >_:_. n:ln_m

_1=______=,____,*_____l___,___,_____ :_l

. .f\ ll‘».|» ll»l»l),|¢|\

 

 

 

   
  

pearce
_ §§ ., end

 

 
  

 

 

 

zo;<m<._omg mzoem:o.@..»
_>.:<zo:.<zewez_ emma zw§>

 

 

 

 

 

se1l;18-cv-09433-ces Document 22 filled 12/12/18 Pelge 51 of'51

  

_Cf

m Tmhnmn §monmm

ow.mw

._“_ .Io<mm m<_z<£z
S-. .a
§§ m_w<._.woa n

 

. we t mr ._ wis >_=oenmeon*. ,r ..,
._ \l ¢u~/¢ \ v . _.. .
\.E.,\. m_ U \K\ T... w d 5 m._m<.=<>< §qu Hva 1
/\ ll .».~M/M\ \\. "O._o . . ........ . `. . .
.\7 . / ...\ *awn:._oz_moz<m:mz._..._._ §
. ....c\.
E

m 3 738 w

 
    

*DMD DAUZ_ z.,OZ_¥U<m._. mamD.

*Om_n:Umn_m >EM>_JNQ n_O w._.<D

*.___`<_>_¥

l .- -_V.->.-Y_-\-.

mm hamm rva nunc dam memo

_ __   .____1_ v

mmms_:Z GZG_U<E. mama

aw\o,r\u_. "><D >Ew>_»_mn_ nm.romn_vm

 

88 _.,. _
traceable s l _ 1.

u<mw o.~ >_.§Sm mwmmd

 
 

v..l~..¢\. .'|\¢.\. . ' .' l ..\\.§\.' 'b' .
l ...,\!.,.t)l.l 1 ..\...-. ._}i..ilt - illo ..» ;.r\¢l| 25 J.

